Citation Nr: 9923144
Decision Date: 08/16/99	Archive Date: 11/08/99

DOCKET NO. 83-07 092               DATE 

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an effective date prior to October 9, 1981, for an
award of a 100 percent rating for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The appellant had active military service from February 1968 to
September 1970.

A review of the record shows that the appellant's original claim of
service connection for PTSD was received at the Department of
Veterans Affairs (VA) Honolulu, Hawaii Regional Office (RO) on
October 9,1981. By January 1982 rating decision, the RO granted
service connection for PTSD and assigned an initial noncompensable
rating thereto. The appellant duly appealed the initial disability
rating assigned by the RO and by November 1983 decision, the Board
of Veterans Appeals (Board) granted an initial 30 percent rating
for PTSD. A January 1984 rating decision implemented the Board's
decision in this matter, assigning a 30 percent initial rating from
October 9, 1981.

In February 1986, the appellant filed a claim for an increased
rating for PTSD. By August 1986 rating decision, the RO confirmed
and continued the 30 percent rating for PTSD following a period of
VA hospitalization, for which a total temporary rating had been
assigned pursuant to 38 C.F.R. 4.29. The appellant appealed the
RO's determination, claiming in his August 1987 substantive appeal
that an evaluation in excess of 30 percent was warranted as he was
totally unemployable due to PTSD. By April 1989 decision, the Board
granted an increased rating for PTSD from 30 percent to 50 percent.
The RO implemented this award in a May 1989 rating decision,
assigning a 50 percent rating from April 1, 1986.

In June 1989, the appellant submitted an application for
compensation benefits based upon individual unemployability. By
August 1990 rating decision, the RO denied a total rating based
upon individual unemployability due to service- connected
disability. The appellant appealed this determination, claiming
that his

- 2 - 

PTSD had been productive of total social and industrial impairment
for the past 20 years. In November 1991, the Board remanded the
matter for additional development of the evidence.

While the matter was in remand status, by January 1993 rating
decision, the RO granted a 100 percent schedular rating for PTSD
from February 3, 1988, the effective date of the revised criteria
under which the determination of total disability was made. The
appellant then disagreed with the effective date of the 1 00
percent rating assigned by the RO, perfecting an appeal with this
matter in May 1995. In his substantive appeal, he claimed that
"[t]he evidence is clear that I have met all the criteria for a
100% rating continuously since my discharge from service."

Thereafter, in an undated brief, the appellant's representative
requested reconsideration of the prior November 1983 and April 1989
Board decisions. In December 1997, the Chairman of the Board
ordered reconsideration of the November 1983 and April 1989 Board
decisions, pursuant to 38 U.S.C.A. 7103(b) (West 1991). The matter
then came before an expanded reconsideration panel of the Board. By
June 18, 1998 decision, the reconsideration panel awarded an
effective date of October 9, 1981, for a 100 percent rating for
PTSD.

The appellant then appealed the Board's June 1998 decision to the
U.S. Court of Appeals for Veterans Claims (Court). In December
1998, the Secretary of VA filed a Motion to Partially Remand and to
Stay Proceedings on the basis that the Board had failed to discuss
the applicability of VAOPGCPREC 26-97 (July 16, 1997), in denying
an effective date earlier than October 9, 1981 for the 100 percent
rating for PTSD. By January 26, 1999 Order ([redacted]), the Court
granted the Secretary's Motion, vacating the portion of the Board's
June 18, 1998 decision denying an effective date prior to October
9, 1981, and remanding the matter for readjudication in accord with
the instructions set forth in the Secretary's Motion.

3 - 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained by the RO.

2. The record does not contain competent evidence of a diagnosis of
PTSD on or before April 11, 1980.

3. The veteran's original claim for compensation was received on
October 9, 1981.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 9, 1981,
for the award of a 100 percent rating for PTSD, are not met. 38
U.S.C.A. 5107, 5110 (West 1991); 38 C.F.R. 3.114(a), 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Introduction

As set forth above, this matter is before the Board for
readjudication in accord with the instructions set forth in the
Secretary's December 1998 Motion to Partially Remand. In that
regard, the Board has been instructed (1) to address the issue of
"whether or not the Appellant is entitled to an earlier effective
date on the basis of a recent precedential opinion by the VA Office
of General Counsel on the issue of 'Retroactive Benefits in Claims
for Service Connection of Post-Traumatic Stress Disorder," and (2)
to afford the appellant the opportunity to submit additional
evidence and argument pursuant to the Court's decision in Quarles
v. Derwinski, 3 Vet. App. 129 (1992).

4 -

With respect to the second remand instruction, it is noted that by
May 14, 1999 letter, the Board notified the appellant that he was
entitled to submit additional evidence and argument on his claim
within 30 days from the date of the Board's letter. The appellant
replied approximately two weeks thereafter that he did not wish to
submit any additional argument or evidence; rather, he requested an
"expedited" consideration of his appeal, asserting that he had been
waiting years for his claim to be adjudicated.

While the Board is cognizant of the recent rule announced by the
Court in Kutscherousky v. West, 12 Vet. App. 369 (1999), regarding
post-remand notice requirements, in light of the appellant's
response, it is clear that he has no further evidence or argument
to submit. Thus, the Board finds that no further action is
necessary prior to appellate consideration of his claim. See
Stegall v. West, 11 Vet. App. 268 (1998).

Second, the Board has been instructed to address the issue of
whether the appellant is entitled to an effective date earlier than
October 9, 1981, pursuant to VAOPGCPREC 26-97 (July 16,1997), a
General Counsel opinion which arose in the context of a claim of
entitlement to an earlier effective date for an award of service
connection for PTSD. The Board's decision on this issue is set
forth below.

II. Factual Background

A review of the record shows that, notwithstanding treatment in
March 1970 for trouble sleeping, the appellant's service medical
records are negative for any complaints of, or treatment for,
psychiatric symptomatology, including PTSD. His September 1970
military separation medical examination showed that psychiatric
examination was negative at that time.

Chronologically, the next pertinent evidence of record is a
September 1981 VA outpatient treatment record showing that the
appellant was seen at that time on referral from a Vet Center.
Specifically, it was noted that the appellant had been attending a
veterans' "rap group" in which members discussed their war

- 5 - 

experiences in Vietnam. In view of those discussions, staff members
from the Vet Center had referred the appellant to the VA clinic for
evaluation by a psychiatrist. The assessment of the VA examiner was
post-war stress syndrome. A notation was recorded to the effect
that the appellant would be further evaluated. No comments were
recorded with respect to the severity of the appellant's
disability.

The appellant was seen on follow-up examination in October 1981 at
which he reported that for years after his separation from service,
he had worked by keeping "his fears within." Nonetheless, he stated
that he had had problems maintaining employment. The appellant
indicated that he had not been aware of how he had been affected by
his Vietnam experiences, "until he talked to the Vet Center." No
diagnosis was recorded.

On October 9, 1981, the appellant's original application for VA
compensation benefits was received at the RO. In his application,
the appellant requested service connection for disability
manifested by severe depression, anger, anxiety, difficulty
sleeping, feelings of stress, survivor guilt, suicidal ideation,
flashbacks, distrust of government and authority, and memory
problems.

In connection with his claim, the appellant submitted lay
statements from his family members and acquaintances. While these
statements contain observations that the appellant was isolated,
suspicious, and withdrawn following his separation from service,
none of these statements contains or refers to a diagnosis of PTSD.

In addition to these lay statements, the appellant provided an
October 1981 account of his employment history and a December 1981
Income and Net Worth Statement, in which he indicated that, due to
psychiatric symptomatology, he had been unable to hold any job for
more than a few months since his separation from service. However,
there is no indication in these documents that the appellant
received psychiatric treatment or a diagnosis of PTSD during this
time period.

In a December 1981 psychiatric evaluation report, a private
examiner indicated that he had initially evaluated the appellant in
December 1981 "for the purpose of

6 -

making a psychiatric assessment and to try to help him with his
current difficulties On examination, it was noted that the
appellant had reported an "extremely traumatic combat experience"
during Vietnam and that, since his discharge, "he [had] never been
able to recover his emotional equilibrium." It was noted that the
appellant had been chronically and sometimes severely depressed,
with frequent suicidal thoughts and episodes of uncontrollable
crying. Also included among his subjective complaints were
difficulty sleeping with occasional nightmares, restlessness,
irritability, constant thoughts of Vietnam, paranoia, and anger. It
was the examiner's impression that the appellant exhibited a "truly
classic case of PTSD, chronic, severe, which was clearly a
consequence of his combat experience in Vietnam."

In a February 1982 letter, the same examiner indicated that after
a follow-up interview with the appellant, it was his opinion that
the appellant's "psychological disabilities are and have been so
severe as to prevent him from engaging in a substantially gainful
occupation."

At a VA psychiatric examination in January 1982, the appellant
reported that, following his separation from service, his
adjustment had been "very poor" in that he had an irregular
employment history. He stated that in June 198 1, he had been
initially evaluated at a Vet Center, after he attempted to shoot a
neighbor's child. The diagnosis of the VA examiner was PTSD.

During a July 1982 hearing, the appellant testified that, following
his separation from service, he had joined a religious group and
had remained affiliated with that group for some period. He stated
that he and his wife, whom he had met in the religious group,
eventually moved to Hawaii as missionaries. However, he stated that
there was no pay in this line of work, so he attempted to work in
private industry, but was hampered by his psychiatric symptoms. He
reported that he initially sought treatment at the Vet Center in
Hawaii, where he underwent psychological evaluation. He stated that
he spent a great deal of time at the Vet Center, but that, from
what he had been told, the Vet Center kept no records of his
treatment.

7 -

In a June 1982 psychiatric evaluation report, a private examiner
indicated that he began seeing the appellant in April 1982 for
evaluation and treatment. He noted that the appellant had related
several in-service events which represented recognizable stressors.
In addition, the examiner noted that the appellant exhibited
symptoms such as intrusive recollections of his experiences in
Vietnam, nightmares, impaired concentration, and feelings of
detachment. It was noted that he was suicidal, full of anger and
rage, had severe depression, and extreme anxiety. The examiner
indicated that the appellant fit the criteria for PTSD due to his
Vietnam experiences.

In a July 1982 examination report, a psychiatrist indicated that
the appellant had been irregularly attending "rap group" sessions
for Vietnam Veterans and individual therapy sessions with him since
June 1982. The appellant was noted to be chronically suicidal and
have a constant preoccupation with his experiences in Vietnam. By
way of history, it was noted that the appellant had undergone
therapy as a teenager relative to familial problems and that he had
had three previous suicidal episodes. Following his release from
service, the appellant reportedly joined a religious group and had
had difficulty in maintaining employment. The diagnostic impression
was PTSD, severe, secondary to Vietnam (Axis I), and severe mixed
personality disorder (Axis II). Past acute episodes of
schizophrenia were noted to have resolved, and this disorder was
ruled out as a diagnosis. The examiner noted that the appellant had
had "significant developmental problems from childhood[,] and his
experiences in Vietnam have been devastating. Because of this
combination he has been unable to function in either a social or an
occupational capacity."

A June 1982 VA hospital summary shows that the appellant was
admitted for complaints of temper tantrums, insomnia, suicidal
ideation, inability to get along with others, depression, intrusive
thoughts of Vietnam, nightmares, startle response, and fear of
airplanes. On admission, he generally recounted stressful incidents
related to his military experience. It was noted that over the past
two years, the appellant had seen "a variety of psychiatrists
complaining of [PTSD] and has

- 8 -

demanded compensation from the government which he views as being
hostile and rejecting his complaints." Clinical notes document that
the appellant reported that he had attempted suicide on at least
three occasions, and was fearful that he might act out again
resulting in injury to himself or others. The diagnostic impression
indicated that PTSD was suspected, but not proven. A clinical
assessment of borderline personality with passive aggressive
paranoia and schizotypal features was also indicated. The discharge
summary noted that the appellant was only briefly enrolled in the
program, taking a "rather passively hostile stance towards the
program and his peer group. He was discharged on an unauthorized
absence status.

The appellant again underwent VA examination in August 1982. In his
clinical assessment, the examiner indicated that a review of the
medical record reflected that the appellant had been diagnosed with
paranoid personality on at least two occasions. It was also noted
that while a patient at the VA medical facility, participating in
the veterans' program, a diagnosis of PTSD was suspected but not
proven; yet, a diagnosis of borderline personality with passive-
aggressive, paranoid and schizo-typal features was noted. The
diagnosis was schizophrenic reaction, paranoid type, chronic. The
examiner noted that PTSD was not found on examination.

An August 1982 private medical report indicated that the appellant
was referred for evaluation of possible organic brain damage
syndrome. Psychological testing reportedly showed severe dysthymic
disorder superimposed on a paranoid personality disorder, in
addition to PTSD. The examiner noted diagnostic impressions of
PTSD, chronic; dysthymic disorder, chronic, severe; and paranoid
personality disorder. It was the examiner's opinion that the
appellant "has been disabled from all substantial gainful activity
for a period of more than twelve months, and there is no doubt that
his total disability will continue for at least two years if he
lives."

In a March 1983 private examination report, the examiner indicated
that the purpose of his report was to respond to clinical findings
noted on August 1982 VA medical

9 -

examination. In that context, the examiner noted that the appellant
was a difficult patient to evaluate and treat. The appellant was
noted to be seriously affected by his emotional problems, but
continued to be guarded and selective in his release of
information, and had not shown any interest in long-term
psychotherapy. In the examiner's review of his own clinical records
and consultation with other private examiners who evaluated the
appellant, it was apparent that the appellant was profoundly
affected by his Vietnam experiences. When queried as to his reasons
for not providing more information concerning his Vietnam
experiences, the appellant indicated his belief that VA's file
documented more than enough information, and that the VA examiners
were more interested in obtaining other information. Generally, it
was the examiner's impression that the VA medical examination
report did not reflect accurate clinical findings or relevant
history. The examiner further noted that the appellant may have
developed acute schizophrenic reaction or, alternatively,
schizotypal personality disorder, in addition to his existing PTSD
condition. Finally, it was the examiner's conclusion that a
diagnostic finding of PTSD for the appellant, given his particular
guarded effect, would require evaluation over an extended period.

In October 1983 statements, the appellant described various
symptoms which he indicated were related to his PTSD. He estimated
that his psychiatric symptoms had begun sometime in 1969 and had
progressively worsened. He stated that the date of the onset of his
totally disabled status was approximately May 1981. In support of
his claim, he provided copies of tax returns showing that he had
earned $3021.92 in 1977, $2736 in 1978, $7320 in 1979, and
$12,093.97 in 1980.

In a March 1992 statement, the appellant's mother indicated that
his behavior changed following his return from military service. In
that regard, she recounted that the appellant had once been
friendly and outgoing, but was now isolated without any social
contact. She noted that despite some period of therapeutic
counseling, his behavior has remained unchanged, with no sign of
improvement.

During an April 1992 field examination, the appellant reported that
he had never obtained a job through his own efforts. He indicated
that he had lost all of his jobs

- 10 - 

due to symptoms related to his PTSD condition. The examiner noted
that the appellant's mother reported that she observed changes in
the appellant's behavior following his release from service.

In an August 1992 VA examination report, the examiner noted an
extensive review of the evidence documented in the claims folder
showed that "not much has changed" regarding the appellant's
condition. The diagnostic impression was "PTSD, prominent and by
history; beginning at the time of his experiences in Vietnam and at
the present time related to be extreme in severity (Axis I)." A
diagnosis of personality disorder, not otherwise specified (Axis
II) was also indicated. In his clinical assessment, the examiner
noted that the appellant, by examination and history, met the
criteria for diagnosis of PTSD under the guidelines noted in DSM-
IIIR. It was further noted that a diagnostic finding of personality
disorder was also warranted based upon the appellant's
characterologic disturbance. The examiner indicated that while the
appellant had experienced a disturbance in his personality that
developed during service, there was no clear clinical definition or
diagnostic criteria under which it could be classified. For this
reason, the examiner identified this aspect of the appellant's
impairment as a personality disorder, not otherwise specified. It
was the examiner's opinion, based upon a review of the clinical
findings and the record, that the appellant was unemployable as a
direct result of his PTSD condition.

At a July 1997 hearing, the appellant testified concerning the
onset and severity of his PTSD. Generally, he stated that at the
time of his initial application, private medical evidence was
submitted which documented findings that he was unemployable due to
the severe nature of his symptoms. He indicated that a report of
his work history was also provided. It was the appellant's
contention that based upon a review of the number of jobs noted in
that report and the short durations during which these positions
were held, it was obvious that his symptomatology had adversely
affected his industrial capacity. He noted that while his
symptomatology has been variously diagnosed over the years, the
manifestations of his disability remained unchanged, and comport
with symptoms diagnostic of PTSD. In that regard, the appellant
indicated that he was initially treated at the Vet Center

- 11 - 

following service, and was evaluated to be totally impaired and
unemployable as a result of his psychiatric symptomatology,
diagnosed as PTSD. He was treated at that time with medications for
his sleep difficulty and depression. He was also receiving ongoing
therapeutic treatment. He maintained that he has continued to
receive treatment since this time, and that his symptoms have not
demonstrated any improvement.

II. Criteria

Under 38 U.S.C.A. 5110(a) and 38 C.F.R. 3.400, the effective date
of an award of benefits shall not be earlier than the date the
claim for those benefits was received.

However, section 5110(g) of title 38, United States Code,
authorizes an exception to that rule. Specifically, section 51
10(g) provides that the effective date of an award of, or increase
in, compensation "pursuant to any Act or administrative issue ...
shall be fixed in accordance with the facts found but shall not be
earlier than the effective date of the Act or administrative
issue." The statute goes on to authorize retroactive payments for
up to one year prior to the date of claim or the date of
administrative determination of entitlement, whichever is earlier.

VA's implementing regulation, 38 C.F.R. 3.114(a), further states
that a claimant cannot receive retroactive payment based on a
prospectively effective liberalizing law or a liberalizing VA issue
unless the evidence establishes that "the claimant met all
eligibility criteria for the liberalized benefit on the effective
date of the liberalizing law or VA issue and that such eligibility
existed continuously from that date to the date of claim or
administrative determination of entitlement." The Court has noted
that this requirement fulfills the intent of section 5110(g) with
regard to laws or issues that are effective prospectively. See
McCay v. Brown, 9 Vet. App. 183, 187-88 (1996).

The diagnosis of PTSD, Diagnostic Code 9411, was added to the
Rating Schedule effective April 11, 1980, the date of approval of
the regulatory amendment by the

- 12 -

Administrator of Veterans Affairs. See 45 Fed. Reg. 26,326 (1980).
Prior to that time, VA had rated traumatic neurosis as an anxiety
disorder and, pursuant to then- existing regulations, see former 38
C.F.R. 4.125 and 4.126 (1979), had based its psychiatric
evaluations on the standards of the second (1968) edition of DSM
(DSM-II). DSM-II made no reference to delayed onset of anxiety
neurosis. DSM-III, at 237, on the other hand, specifically noted
that the symptoms of the new diagnostic category, PTSD, could
"emerge after a latency period of months or years following the
trauma."

In a precedential opinion, VA General Counsel concluded that the
addition of PTSD to the Rating Schedule in 1980 was a liberalizing
VA issuance for purposes of 38 C.F.R. 3.114(a). However, it was
emphasized that an effective date prior to the date of claim could
not be assigned under section 3.114(a) unless the claimant met all
eligibility criteria for the liberalized benefit on April I 1, 19
80, the effective date of the regulatory amendment adding the
diagnostic code for PTSD, and such eligibility existed continuously
from that date to the date of claim or administrative determination
of entitlement. VAOPGCPREC 26-97 (July 16, 1997).

III. Analysis

As set forth above, the appellant's original claim of service
connection for PTSD was received at the RO on October 9, 1981.
There is no contention that a formal or informal claim of service
connection for PTSD, or any other psychiatric disorder, was ever
submitted prior to October 9, 1981.

.Thus, under applicable criteria, entitlement to an effective date
prior to October 9, 1981 , for the grant of service connection for
PTSD, can be established only if the appellant met all eligibility
criteria for service connection for PTSD on April 11, 1980, and
such eligibility is shown to exist continuously from that date to
October 9, 1981, the date of receipt of his claim. VAOPGCPREC 26-97
(July 16, 1997).

After careful review of all of the voluminous evidence of record,
including the evidence set forth above, the Board finds an
effective date prior to October 9, 1981

13 - 

is not warranted because the record contains no evidence that, as
of the time of the liberalizing VA issue, the appellant had a
diagnosis of PTSD, a main criterion for an award of service
connection.

Initially, it is noted that, with the exception of a September 23,
1981 VA outpatient treatment record showing a diagnosis of post-war
stress syndrome, all of the post-service medical evidence is dated
after the receipt of the appellant's original claim. There is no
indication of record, nor has the appellant contended, that he was
diagnosed with PTSD prior to September 1981. While lay statements
from the appellant and his family suggest that the appellant
experienced psychiatric symptomatology following his separation
from service, the record shows that the first time he sought
professional medical treatment for his symptoms was at the Vet
Center, apparently in June 1981. Although the record does not
establish that a diagnosis of PTSD was made at the Vet Center, even
if the Board were to assume that such a diagnosis was made on or
after June 1981, the appellant's claim would still fail. In the
absence of evidence of a showing of a diagnosis of PTSD on or
before April 11, 1980, an effective date prior to the date of
receipt of his claim cannot be assigned under 38 C.F.R. 3.114(a),
since there would be no showing that the appellant met the
eligibility criteria as of that date.

In light of the September 1981 VA outpatient record, the Board has
considered whether 38 C.F.R. 3.157 (1998) provides a basis for an
earlier effective date in this case. On review of this regulation,
however, the Board concludes that it does not apply since the
veteran's claim received on October 9, 1981, was an original claim
for compensation. See 38 C.F.R. 3.157(b).

The Board also acknowledges that the record contains an August 1992
VA examination report showing an impression of "PTSD, prominent and
by history; beginning at the time of his experiences in Vietnam."
Other medical documentation of record (again, dated subsequent to
the October 9, 1981 claim), contains similar notations of the
appellant's medical history. However, the Board finds that a
notation of a history of PTSD since service, rendered more than
twenty years after separation, is insufficient to establish that
the appellant met all of the eligibility

- 14 -

criteria for service connection for PTSD on April 11, 1980 and that
such eligibility existed continuously to the date of the claim.
Simply put, there is no indication that the appellant was examined
by a medical professional and diagnosed with PTSD prior to
September 1981. Without a showing that the appellant was diagnosed
with PTSD on or before April 11, 1980, he is not shown to have met
all the eligibility criteria as of that date and there is no basis
for an earlier effective date under 38 C.F.R. 3.114(a) and
VAOPGCPREC 26-97.

The Board thus finds that the proper effective date for the grant
of service connection and award of disability compensation for
PTSD, rated 100 percent disabling, is October 9, 1981, the date of
receipt of the appellant's original claim for service connection,
and not prior thereto. 38 U.S.C.A. 5110(a); 38 C.F.R. 3.400(b)(2).

In reaching this decision, the Board has considered the arguments
of the appellant to the effect that he has had PTSD since his
separation from service and that, in light of his spotty employment
history, his PTSD symptoms were demonstrably productive of total
industrial impairment since that time. However, as the record does
not establish that the appellant possesses a recognized degree of
medical knowledge, his own opinions as to medical diagnoses and/or
the reason for his inability to work are not competent. Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). Thus, it follows that his
statements and beliefs are not competent to establish an earlier
effective date.

15 -

ORDER

Entitlement to an effective date prior to October 9, 1981, for an
award of a 100 percent rating for PTSD, is denied.

Robert E. Sullivan 
Member, Board of Veterans' Appeals

M. Sabulsky 
Member, Board of Veterans' Appeals

D.C. Spickler 
Member, Board of Veterans' Appeals

Thomas J. Dannaher 
Member, Board of Veterans' Appeals

Richard B. Frank 
Member, Board of Veterans' Appeals

Gary L. Gick 
Member, Board of Veterans' Appeals



 

Citation Nr: 9818775       
Decision Date: 06/18/98    Archive Date: 06/23/98

DOCKET NO.  83-07 092      )      DATE
       )
       RECONSIDERATION            )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 3, 1988, 
for an award of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:  Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active military duty from February 
1968 to September 1970.  His military awards and decorations 
include the Army Air Medal with V device, and Army 
Commendation Medal with V device.

The record discloses that the appellant filed his original 
claim for service connection for post-traumatic stress 
disorder in October 1981.  In January 1982, the RO granted 
service connection for the claimed disability, for which a 
noncompensable evaluation was assigned.  The appellant 
thereafter filed a notice of disagreement with this rating 
determination in February 1982.  The rating evaluation 
assigned for the service-connected disability was confirmed 
by a March 1982 rating decision.  The appellant perfected an 
appeal in this matter in April 1982.  Testimony regarding the 
nature and severity of the service-connected post-traumatic 
stress disorder was offered during a July 1982 hearing.  In 
November 1982, the appellants claim for an increased 
evaluation was denied.  The Board granted an increased 
evaluation from zero percent to 30 percent in November 1983.  
A January 1984 rating decision implemented the Boards 
decision in this matter.

In February 1986, the appellant sought an increased 
evaluation for his service-connected disability.  By rating 
action in August 1985, the RO confirmed and continued the 
rating assigned to the subject disability.  In August 1986, 
the RO reinstated the 30 percent rating evaluation following 
a period of VA hospitalization, for which a total temporary 
rating had been assigned.  The appellant noted his 
disagreement with this rating action in February 1987.  The 
RO, in a July 1987 rating decision, confirmed the rating 
evaluation assigned for the appellants post-traumatic stress 
disorder.  The appellant perfected an appeal in August 1987.  
In an April 1989 decision, the Board granted an increased 
evaluation from 30 percent to 50 percent for the service-
connected disability.  The RO implemented this award in a May 
1989 decision.

In June 1989, the appellant filed an application for 
compensation benefits based upon individual unemployability.  
The appellant thereafter requested an administrative review 
of his claim in February 1990.  By rating action, dated in 
August 1990, the RO denied entitlement to a total rating 
based upon individual unemployability.  The appellant filed a 
notice of disagreement with this determination in January 
1991.  He filed an appeal in this matter in March 1991, 
referencing the issue to be considered as an increased rating 
for post-traumatic stress disorder.  In that context, the 
appellant maintained that he suffered total social and 
industrial impairment as a result of his symptomatology.  In 
November 1991, the Board remanded this matter for further 
evidentiary development.  In a January 1993 rating decision, 
the RO granted an increased evaluation from 50 percent to 100 
percent for post-traumatic stress disorder.  The effective 
date of this award was February 3, 1988, the effective date 
of the revised schedular criteria under which the 
determination of total incapacitation was made.  The 
appellant noted his disagreement with the effective date for 
this award in December 1993.  He perfected his appeal in May 
1995.

The record discloses that the service representative, in an 
undated written brief, requested reconsideration of the prior 
decisions in this matter, in November 1983 and April 1989.  
Based upon a request by the appellant, a travel board hearing 
was held in Oakland, California in July 1997.

Reconsideration of the Boards prior decisions, in November 
1983 and April 1989, was ordered on December 24, 1997, by 
authority granted to the Chairman in 38 U.S.C.A. § 7103(b) 
(West 1991).  The case is now before an expanded 
reconsideration panel of the Board.  In that regard, the 
Boards decision in this case will be based upon on a de novo 
review of the record, and replaces the decisions of November 
1983 and April 1989. 

The issue currently developed for appellate review is 
entitlement to an effective date prior to February 3, 1988, 
for an award of a total rating for post-traumatic stress 
disorder, granted by the RO in January 1993.  The Board 
recognizes that the issues considered in the Boards November 
1983 and April 1989 decisions were entitlement to an 
increased evaluation for post-traumatic stress disorder, then 
evaluated as zero percent and 30 percent disabling, 
respectively.  However, in view of the award of a 100 percent 
rating by the RO, effective February 3, 1988, and the 
arguments advanced on appeal, the Board finds that 
characterization of this issue as set forth on the title page 
of this decision is appropriate. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in general, that the evidence shows 
that symptoms associated with his post-traumatic stress 
disorder were of such severity that a total disability rating 
was warranted prior to February 3, 1988.  Specifically, the 
appellant maintains that the effective date for the total 
disability evaluation for post-traumatic stress disorder is 
appropriately the date of the original claim.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
appellants claim of entitlement to an effective date of 
October 9, 1981, for the award of a 100 percent rating for 
post-traumatic stress disorder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellant was granted entitlement to service 
connection for post-traumatic stress disorder effective 
October 9, 1981; a noncompensable rating evaluation was 
assigned as of that time for this disability.

3.  There is persuasive evidence of record demonstrating 
total social and industrial impairment attributable to the 
appellants post-traumatic stress disorder as of October 9, 
1981, the date of receipt of the original claim.


CONCLUSION OF LAW

The appellant is entitled to an earlier effective date of 
October 9, 1981, for a 100 percent rating for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Board is satisfied that all relevant facts 
have been properly developed for appellate consideration.

Factual Background

Inasmuch as the appellant has emphasized the factual and 
procedural aspects of his claim, it is the opinion of the 
Board that a thorough recitation of the history of the case 
is necessary.  The record reflects that the appellant filed 
his original claim in October 1981, seeking service 
connection for disability, manifested by severe depression; 
anger; anxiety, difficulty sleeping; stress; survivor guilt; 
suicidal ideation; flashbacks; distrust; and difficulty with 
concentration.  The appellant indicated that he was rendered 
unemployable as a result of his disability.

Received in conjunction with the application for compensation 
benefits were lay statements from the appellants family 
members and acquaintances.  In her October 1981 statement, 
the appellants mother generally recounted that she observed 
striking changes in the appellants behavior following his 
release from service.   In that context, she noted that the 
appellant was generally isolated and withdrawn.   The 
appellants sister indicated, in her October 1991 letter, 
that the appellant was withdrawn following his discharge from 
service.   A letter from an official of a religious ministry, 
dated in September 1991, indicated that the appellant had 
received pastoral and employment training through the 
outreach program.  A report of the appellants employment 
history from November 1971 to May 1978 was also provided.   
This report disclosed that since his release from service, 
the appellant held several positions, with the longest period 
of employment lasting only months. In an Income and Net Worth 
Statement, VA Form 21-527, filed in December 1981, the 
appellant indicated that he was rendered unemployable due to 
his mental condition.  He reported that he had been 
receiving ongoing treatment at a VA medical facility for his 
psychiatric symptoms since 1970.

A review of the service medical records discloses that the 
appellant was evaluated to be without any defect or 
abnormality, and medically qualified for service, during pre-
induction and flight school examinations, in February and May 
1968, respectively.  The service records reflect that the 
appellant was seen in March 1970 for complaints of difficulty 
sleeping.  The clinical report indicated that medication was 
prescribed.  The remainder of the service medical records are 
negative for any complaints of, or treatment for psychiatric 
symptomatology.  Examination on separation from service, 
conducted in September 1970, was negative for any clinical or 
diagnostic findings relative to psychological impairment. 

During VA examination in January 1982, the appellant reported 
various stressful episodes which occurred during his period 
of military service.  On examination, he reported subjective 
complaints of difficulty sleeping, paranoia, depression, 
difficulty with concentration and memory, distrust of others, 
and suicidal ideation.  The appellant related that he was 
initially evaluated at the Veterans Center in June 1981, 
following an incident during which he attempted to shoot a 
neighbors child.  On mental status examination, the 
appellant was observed to be somewhat tense and anxious.  The 
examiner noted that while recounting his war experiences, the 
appellant smiled and laughed a lot.  The examiner opined that 
this was perhaps a reaction to tension.  The appellant was 
noted to be coherent and relevant throughout the interview.  
The examiner indicated that the appellant did not generally 
exhibit difficulty with memory; however, it was noted that he 
referred to written documentation on occasion for information 
regarding dates and locations.  The appellant denied 
hallucinations or delusions, although he reported feelings of 
paranoia when around others.  There was no evidence of 
organicity on evaluation.  The appellant was evaluated to be 
of average intelligence.  The diagnosis was post-traumatic 
stress disorder (PTSD).

By rating action, dated in January 1982, the RO granted 
service connection for PTSD.  A noncompensable rating 
evaluation was assigned for this disorder under Diagnostic 
Code 9411, effective October 9, 1981.  It was noted that 
service medical records were negative for any clinical 
findings or diagnosis of a chronic psychosis or 
psychoneurosis.  Post service medical records were noted to 
reflect diagnostic impressions of PTSD.  Reasonable doubt was 
resolved in favor of the appellant, and service connection 
was awarded.

A notice of disagreement with this rating determination was 
filed in February 1982.  It was contended that medical 
evidence demonstrated that the appellant suffered severe 
social and industrial impairment which rendered him 
unemployable.  

Of record is a December 1981 psychiatric evaluation.  The 
medical report indicated that the appellant had been 
chronically and severely depressed since service, with 
frequent suicidal thoughts and episodes of uncontrolled 
crying.  Also included among his subjective complaints were 
difficulty sleeping with occasional nightmares, restlessness, 
irritability, constant thoughts of Vietnam, paranoia, and 
anger.  The examiner indicated that the appellant initially 
refused to discuss his Vietnam experiences; however, once a 
dialogue was begun, the appellant related several stories 
concerning his Vietnam experiences.  It was the examiners 
impression that the appellant was prevented from obtaining 
assistance with his problems because of his mistrust of 
others.  It was noted that there was no evidence of dereistic 
ideation or formal thought disorder on examination.    It was 
the examiners assessment that the appellant exhibited a 
truly classic case of PTSD, chronic, severe, which was 
clearly a consequence of his combat experience in Vietnam.
 
A February 1982 private medical statement indicated that the 
appellant was at that time in the depths of depression, which 
was noted to be of such severity as to render the appellant 
immobilized.  The examiner indicated that the appellants 
depression had been increasing in severity due to the 
appellants repeated failures encountered because of his 
post-Vietnam inability to make a minimally satisfactory 
adjustment in life.  It was the examiners opinion that the 
appellant was not malingering, that the appellants 
depression approaches suicidal proportions, and that the 
appellant had been prevented from getting effective 
assistance because of his mistrust and bitterness.  It was 
the examiners assessment that the psychiatric symptomatology 
exhibited by the appellant was of such severity that it 
prevented him from engaging in substantially gainful 
employment.  His psychoneurotic disabilities were attributed 
to his military service.

Also received in February 1982 was a report concerning 
clinical findings made following psychological testing.  In 
that context, it was noted that the Minnesota Multi-Phasic 
Inventory was administered, and that the test results were 
valid.  The findings reported therein generally noted that 
the appellant exhibited depression, restlessness and 
agitation to situational stress, and that the appellant was 
suspicious and distrustful.  Duplicate copies of private 
medical reports, dated in December 1981 and February 1982, 
and previously associated with the claims folder, were also 
provided.

The RO confirmed and continued its previous rating 
determination in this matter in a March 1982 rating decision.  
This decision was predicated upon the ROs finding that an 
increased evaluation was not warranted.  It was noted that 
there was no evidence of a formal thought disorder on 
examination.  It was further noted that the appellant was not 
on medication for treatment of his condition.  A statement of 
the case was issued in March 1982.  The appellant perfected 
an appeal in this matter in April 1982.  In his substantive 
appeal, VA Form 1-9, the appellant indicated his belief that 
his service-connected disability warranted a higher rating 
evaluation than presently assigned.

During a July 1982 hearing, the appellant testified 
concerning the severity of his psychiatric symptomatology.  
In that context, he stated that he was unable to maintain 
employment for lengthy durations due to his symptoms, 
notably, his difficulty dealing with others.  He indicated 
that for this reason, he started his own business, but was 
not successful.  He attributed the failure of his self-
employment venture to stress.  The appellant thereafter 
joined a religious group, and remained affiliated with that 
group for some period.  He stated that his wife left him as a 
result of the impact of his psychiatric symptoms on their 
marriage.  The appellant reported that he initially sought 
treatment at the Veterans Center, where he underwent 
psychological evaluation.  Regarding the January 1982 VA 
examination, the appellant indicated that the medical 
examination report did not fully document all of his 
subjective complaints.  In that regard, the appellant 
indicated that he experienced some difficulty in disclosing 
the extent of his symptoms to the examiner.  He also noted 
that the examiner did not fully document information relative 
to his post service treatment.  The appellant indicated that 
he had a better rapport with his private psychiatrist, as 
this physician was also a veteran.

With respect to his symptomatology, the appellant reported 
that he experienced suicidal thoughts which he had been able 
to suppress for some time, although he indicated that this 
was becoming increasingly more difficult.  It was the 
appellants opinion that he had nothing to live for.  He 
indicated that he did not socialize, and had no friends.  He 
reported that he avoids others, and isolates himself in his 
room.  The appellant noted that he has a tendency toward 
violent behavior and, for this reason, avoids being around 
others.  He also indicated that he experienced difficulty 
sleeping, often awaking several times throughout the night.  
He described himself as hyperalert.  

Testimony was offered by the appellants mother, who reported 
that the appellant resided with her.  He was noted to remain 
closed in his room, with very little contact with her or her 
husband.  She stated that the appellant has often commented 
that he would commit suicide.  She further noted that the 
appellant ate very little food, and would often ration his 
food portions over the course of several days.  In that 
context, she noted that the appellant ate poorly, and had 
lost several pounds.  Testimony was also offered by the 
appellants sister, who generally, indicated that the 
appellant was very argumentative.  She indicated that he had 
no social contact.  The appellant resided with her for some 
period following his separation from his wife.

Received into evidence at the time was a statement concerning 
the appellants employment history since his release from 
service.  The appellant generally noted that he was unable to 
retain employment due to symptoms associated with his 
psychiatric condition, which were reportedly manifest by 
severe social and industrial impairment.  

Also received was a private medical statement, dated in June 
1982.  In that statement, the physician noted that the 
appellant had been under his care since April 1982.  It was 
the physicians assessment that while in Vietnam, the 
appellant experienced life-threatening situations that 
would affect almost everyone.  It was the examiners 
impression that the stressful events the appellant reported 
were sufficient to evoke symptoms of stress.  In that 
context, it was noted that the appellant experienced constant 
intrusive recollections of his experiences in Vietnam.  The 
appellant was noted to have a severe sleep disorder, 
manifested by nightmares.   It was noted that the appellant 
has a numbing of responsiveness and reduced involvement 
with the external world which were noted to begin following 
his Vietnam experience.  The appellant was noted to be 
suicidal and full of anger, rage, severe depression, and 
extreme anxiety.   He was noted to display a markedly 
constricted affect.  He appeared to be extremely hostile, and 
did not display a wide range of emotional response.  The 
appellant was noted to suffer impaired concentration and 
severely restricted activity.  It was the psychiatrists 
opinion that the appellant fits the criteria for post-
traumatic stress disorder due to his Vietnam experiences.  
The treatment plan included prescribed medication, and 
therapeutic counseling.  It was noted that the appellant was 
unable to be gainfully employed at that time.  His prognosis 
was guarded due to the severity of his problems and 
environmental stressors.  It was noted that the appellant was 
to be evaluated on a weekly basis because of his suicidal 
ideation.

The appellant underwent VA examination in August 1982.  The 
appellant reported that he used a variety of drugs while in 
service, but had discontinued such activity following his 
release from service, except for marijuana usage.  He denied 
alcohol usage.  On mental status examination, the examiner 
noted that the appellant displayed blocking at times, and was 
noted to hesitate before replying to questions.  It was noted 
that the appellants willingness to remain at his mothers 
home, without making social contacts or secure employment was 
suggestive of a flattened affect, although the appellant was 
noted to easily become irritated and inclined to take offense 
at very slight provocation.  The appellant reported he 
experienced difficulty sleeping, and occasional nightmares.  
The appellant indicated that he also experienced 
hallucinations.  It was noted, however, that the appellant 
asked the examiner to explain the meaning of hallucinations, 
and thereafter acknowledged that he experienced such 
manifestation.  The appellant reported that he possessed 
telekinetic abilities, and that he used white witchcraft, 
special powers used on himself for beneficial purposes.  He 
admitted episodes of paranoia.  During evaluation of the 
appellants abstract memory, it was noted that the appellant 
was able to correctly interpret more difficult proverbs, but 
provided incorrect interpretations of more simple proverbs.  
The examiner noted that this circumstance was suggestive that 
some of the appellants responses were intentionally 
incorrect.  The appellant indicated that he was unable to be 
around others.  He indicated that it was near impossible for 
him to be around three or more people.  The appellant 
reported that he resided with his mother and her husband, but 
remained in his room.

In his clinical assessment, the examiner indicated that a 
review of the medical record reflected that the appellant had 
been diagnosed with paranoid personality on at least two 
occasions.  It was also noted that while a patient at the VA 
medical facility, participating in the veterans program, a 
diagnosis of PTSD was suspected but not proven; yet, a 
diagnosis of borderline personality with passive-aggressive, 
paranoid and schizo-typal features was noted.  The examiner 
commented that the appellant was certainly not one whose 
impairment is easily diagnosed.  In that context, it was 
noted that a review of medical text material indicated that 
for diagnostic purposes, clinical evaluation of PTSD (delayed 
traumatic disorder) was characteristically marked by the 
re-experiencing the traumatic event, numbing of responses, 
etcetera.  In that regard, it was noted that the appellant 
had twice been examined in conjunction with this examination, 
and that on each occasion, the appellant failed to mention 
his Vietnam experiences of his own initiative, but instead 
only addressed this subject matter when questioned by the 
examiner.  It was further noted that no visible startle 
response could be elicited from the appellant when a sudden, 
loud noise was produced.  The examiner further noted that 
even after [the examiners] mentioned possible emotional 
trauma in Vietnam, [the appellant] made no claim of re-
experiencing this and, in fact, implicitly denied reliving 
it.  It was noted that the appellant expressed no feelings 
of guilt.  It was further noted that his chief complaint was 
that he could not tolerate being around others.  The 
diagnosis was schizophrenic reaction, paranoid type, chronic.  
The examiner noted that PTSD was not found on examination. 

Received in September 1982 were various private and VA 
medical records.  Clinical records, dated from September 1981 
to October 1981, document VA treatment the appellant 
received.  A review of these records shows that the appellant 
was referred to the outpatient clinic for evaluation.  During 
the initial interview, a preliminary diagnosis of post war 
stress syndrome was noted.  It was noted that the appellant 
was participating in a veterans rap group, at that time.  
The appellant was seen for follow-up evaluation in October 
1981, at which time he indicated that he was not immediately 
aware of his symptoms following his release from service.  In 
that context, the appellant indicated that he was 
experiencing problems with maintaining employment during that 
period.  It was not until he discussed his problems with 
persons at the Veterans Center that he became aware of the 
clinical significance of his problems.  It was noted, 
however, that the appellant continued to experience some 
difficulty in discussing his problems with counselors at the 
Veterans Center, due to his mistrust of others, particularly 
those having an affiliation with the government.  The 
appellant reported subjective complaints of difficulty 
sleeping.  The remainder of these clinical reports document 
evaluation for conditions unrelated to the subject of this 
appeal.

A July 1982 private medical report from the appellants 
psychiatrist was submitted for review.  This examination was 
conducted in conjunction with the appellants claim for 
Social Security disability benefits.  The appellant was noted 
to be attending rap group sessions for Vietnam veterans, and 
therapeutic sessions with his psychiatrist on an irregular 
basis.  It was noted that the appellant resided with his 
mother, spent the majority of his time at home, was extremely 
withdrawn, and had no friends.  The appellant was noted to 
have absolutely no trust for people.  He was noted to be 
chronically suicidal.  The appellant was noted to have a 
constant preoccupation with his experiences in Vietnam.  He 
reported that he experienced difficulty sleeping and poor 
concentration, resulting in moderate impairment in memory.  
The report referenced that the appellant underwent therapy as 
a teenager relative to familial problems.  The appellant was 
noted to have had three previous suicidal episodes, although 
it was unclear whether the appellant ever attempted to act on 
these impulses.  Following his release from service, the 
appellant joined a religious group, described by the 
appellant as a cult.  Since that time, the appellant was 
noted to experience difficulty maintaining employment.  The 
examiner indicated that the appellant had been unable to 
maintain a job for a significant period of time.

On mental status examination, the appellant was noted to 
maintain little eye contact.  He was alternately cooperative, 
and then would become uncooperative.  His mood was evaluated 
to be one of extreme anger, rage, anxiety and depression.  He 
was very guarded and mistrustful.  His affect was blunted.  
On evaluation of his thought content, there was no evidence 
of looseness of association or tangential thinking.  The 
appellant denied experiencing hallucinations, but indicated 
that he experienced flashbacks associated with Vietnam.  His 
thought processes were noted to include paranoia.  There was 
evidence of suicidal and homicidal ideation.  In that 
context, it was noted that the appellant could become quite 
threatening at times, and act out violently.  He was noted 
to be frustrated and in extreme despair.  The examiner 
indicated that the appellants reality testing yielded poor 
results, showing the appellant to exhibit a self concept of a 
totally disabled individual.  In that context, it was noted 
that the appellant was in some respects extremely dependent, 
and in other respects was independent, and that this 
circumstance resulted in serious conflict.  The appellant 
exhibited minimal insight and severely impaired judgment.  
The diagnostic impression was PTSD, severe, secondary to 
Vietnam (Axis I), and severe mixed personality disorder (Axis 
II).  Past acute episodes of schizophrenia were noted to have 
resolved, and this disorder was ruled out as a diagnosis.  
The examiner noted that the appellant had a very guarded 
prognosis.  It was noted that the appellant had not been able 
to adjust to society.  The examiner commented that the 
evaluation revealed

significant developmental problems from 
childhood[,] and his experiences in Vietnam 
have been devastating.  Because of this 
combination he has been unable to function in 
either a social or an occupational capacity.  
There is a definite risk of suicide or 
violent acting out.

Duplicate copies of the December 1981, and February and June 
1982 private medical statements were also provided in July 
1982.

Received in October 1982 was a VA hospital summary relative 
to the appellants June 1982 admission into the veterans 
program.  The clinical report indicated that at the time of 
his admission, the appellant complained of temper tantrums, 
insomnia, suicidal ideation, inability to get along with 
others, depression, intrusive thoughts of Vietnam, 
nightmares, startle response, and fear of airplanes.  The 
appellant generally recounted stressful incidents related to 
his military experience.  He also reported post service 
psychiatric treatment during the prior two year period.  
Clinical notes document the appellant reported that he had 
attempted suicide on at least three occasions, and was 
fearful that he might act out again resulting in injury to 
himself or others.  The diagnostic impression indicated that 
post-traumatic stress disorder was suspected, but not proven.  
A clinical assessment of borderline personality with passive 
aggressive paranoia and schizotypal features was also 
indicated.  The discharge summary noted that the appellant 
was only briefly enrolled in the program, taking a rather 
passively hostile stance towards the program and his peer 
group.  He was discharged on an unauthorized absence 
status.  It was noted that mental status examination of his 
psychiatric status was insufficient for compensation review.  
Although the appellant was believed to be competent at the 
time of his departure from the program, it was noted that he 
was unemployable due to his continuing aberrant social 
functioning.
 
Received in November 1982 were duplicate VA clinical records, 
dated from September 1981 to October 1981.

By rating action, dated in November 1982, the RO denied the 
appellants claim for an increased rating evaluation for 
PTSD.  This determination was based upon the ROs finding 
that the evidence did not warrant a higher rating.  In that 
context, it was noted that VA examination was negative for 
any symptoms of PTSD.  Examination revealed paranoid type 
schizophrenic reaction, which was noted not to be of service 
origin.  It was noted that in the absence of PTSD 
symptomatology, a compensable rating evaluation was not 
warranted.

A supplemental statement of the case was issued in December 
1982.  It was noted that a compensable rating evaluation was 
not warranted as PTSD symptoms were not shown on VA 
examination.

In written argument submitted in support of the appellants 
claim for an increased rating evaluation, the service 
representative noted that medical evidence of record 
demonstrated symptomatology of such severity, that a 
compensable rating was warranted.  It was noted that the 
record reflected differences in medical opinion which should 
be resolved in the appellants favor.

In February 1983, the appellant requested a 30-day extension 
in order to submit additional medical evidence for 
consideration by the RO.  By letter, dated in March 1983, the 
RO granted the appellant a 30-day extension.  The record 
reflects, however, that the notification letter was returned 
as undeliverable, as the appellant changed his residence.  An 
additional 30-day extension was subsequently granted.

Received in April 1983 was a duplicate copy of a March 1983 
private medical report.  An article concerning the religious 
group to which the appellant belonged for a period following 
his release from service was provided.  A duplicate copy of 
the lay statement by the appellants mother was also 
provided.

Received in June 1983 was a private psychiatric report, dated 
in March 1983.  The examiner indicated that the purpose of 
this report was to respond to clinical findings noted on VA 
medical examination report, dated in August 1982.  In that 
context, the examiner noted that the appellant was a 
difficult patient to evaluate and treat.  The appellant was 
noted to be seriously affected by his emotional problems, but 
continued to be guarded and selective in his release of 
information, and had not shown any interest in long-term 
psychotherapy.  In the examiners review of his own clinical 
records and consultation with other private examiners who 
evaluated the appellant, it was apparent that the appellant 
was profoundly affected by his Vietnam experiences.  When 
queried as to his reasons for not providing more information 
concerning his Vietnam experiences, the appellant indicated 
his belief that VAs file documented more than enough 
information, and that the VA examiners were more interested 
in obtaining other information.  Generally, it was the 
examiners impression that the VA medical examination report 
did not reflect accurate clinical findings or relevant 
history.  The examiner further noted that the appellant may 
have developed acute schizophrenic reaction or, 
alternatively, schizotypal personality disorder, in addition 
to his existing PTSD condition.  Finally, it was the 
examiners contention that a diagnostic finding of PTSD for 
the appellant, given his particular guarded effect, would 
require evaluation over an extended period.  

In correspondence, dated in August 1983, the appellant 
indicated that the events of Vietnam were so distressful to 
him that he is unable to discuss the events.  He related that 
the manifestations of his traumatic experiences have resulted 
in his isolation from others, in addition to other symptoms.  
It was the appellants contention that the VA examination was 
inadequate in that his symptomatology was not accurately 
recorded, and that diagnostic findings premised upon such 
symptomatology were suspect.

In October 1983, the appellant submitted additional evidence 
for consideration in conjunction with his claim for an 
increased evaluation.  In handwritten correspondence, the 
appellant documented various symptoms related to his PTSD 
condition.  In that context, he noted that he experienced 
difficulty with memory, and avoidance of others.  He 
indicated that his employment history clearly demonstrates 
that his symptoms are of such severity that he is rendered 
unemployable, as evidenced by his having held several jobs 
for short durations.  (State and federal tax documents for 
the taxable years from 1976 to 1980 were provided.)  The 
appellant acknowledged that he has great difficulty in 
discussing his symptoms with medical personnel.  He noted 
that his service records would substantiate his contentions.   
A copy of the applicable schedular criteria was provided, 
with a notation that the symptoms referenced in the schedular 
criteria had been demonstrated in this case.
 
Also included were service administrative records, which 
document that the appellant was awarded the Air Medal and 
Army Commendation Medal with Oak Leaf Cluster, and V 
device.

Duplicate copies of various private and VA treatment records, 
and documents pertaining to VA review and adjudication of the 
appellants claim were also provided, with notations by the 
appellant providing further explanation of the history noted 
therein.  

An August 1982 private medical report indicated that the 
appellant was referred for evaluation of possible organic 
brain damage syndrome.  The appellant was noted to complain 
of difficulty with memory and concentration, fear of being 
around others, severe depression, and increasing difficulty 
controlling suicidal and homicidal tendencies.  The report 
indicated that a battery of psychological tests was 
administered.  The results of the tests were suggestive that 
the appellants present level of intellectual functioning 
showed minimal impairment attributable to psychological 
factors.  It was further noted that the results were not 
indicative of organic brain damage syndrome.  Testing was 
noted to also be significant for severe dysthymic disorder 
superimposed on a paranoid personality disorder, in addition 
to PTSD.  The examiner noted a diagnostic impression, under 
the Diagnostic Statistical Manual (DSM-III), as PTSD, 
chronic; dysthymic disorder, chronic, severe (Axis I); and 
paranoid personality disorder (Axis II).  It was the 
examiner's opinion that the appellant was gravely disabled 
and in imminent danger of self-destructive behavior and 
possible danger to others.  It was further the examiners 
finding that the appellant has been disabled from all 
substantial gainful activity for a period of more than twelve 
months, and there is no doubt that his total disability will 
continue for at least two years if he lives. 

In an October 1983 lay statement, the appellants former wife 
recalled observing the appellant exhibit behavioral 
problems.  In that context, she indicated that the 
appellant was prone to outbursts of anger at little 
provocation, depression, and that he experienced difficulty 
in maintaining employment.  She indicated that the appellant 
has a negative outlook.  Duplicate copies of lay statements 
by the appellants mother and sister, and the gospel outreach 
program official were provided.

Finally, in a (undated) transcribed statement, the appellant 
indicated that he was advised to seek compensation benefits 
by staff at the Veterans Center.  He indicated that the date 
of the onset of his totally disabled status was appropriately 
May 1981, rather than May 1978, the date when he last worked.  
The appellant indicated that the space allotted in the 
application form for his compensation benefits did not permit 
him to delineate the breadth of his symptomatology.  In that 
regard, the appellant noted his symptoms included severe 
depression; extreme anger; severe anxiety; sleep disturbance; 
tendency to react under stress with survival tactics, psychic 
or emotional numbing; emotional constriction; inability to 
work; extreme guilt; hyperalertness; avoidance of activities 
that arouse memories of traumas in the war zone; suicidal 
feelings and thoughts; flashbacks to Vietnam; fantasies of 
retaliation and destruction; cynicism and distrust of 
government and authority; alienation; overconcern with 
humanistic values; negative self-image; memory impairment; 
hypersensitivity to justice; problems with intimate 
relationships; difficulty with authority figures; emotional 
distance from others; inability to talk about war 
experiences; and a tendency toward fits of rage.  He related 
that these symptoms had their onset in 1969, and have become 
increasingly more severe.

In November 1983, the Board granted an increased evaluation 
from zero percent to 30 percent for the service-connected 
PTSD condition.  This determination was predicated upon the 
Boards finding that a review of the totality of evidence 
demonstrated considerable industrial impairment.   It was 
noted that while paranoid schizophrenia and schizoptypal 
personality traits had been diagnosed in addition to PTSD, it 
was not possible to reasonably dissociate the symptoms from 
the diagnostic classifications noted.  A January 1984 rating 
decision implemented the Boards decision, assigning an 
increased rating for PTSD, effective October 1981.  

The record reflects that the RO was advised in August 1984, 
that the appellant had been hospitalized at a VA medical 
facility that month, for treatment relative to his service-
connected disability.  

A September 1984 clinical report indicated that the appellant 
had undergone VA hospitalization for treatment of symptoms 
related to his service-connected disability.  A certification 
of 21 consecutive days of hospitalization was subsequently 
received. By rating action, dated in September 1984, a total 
temporary rating evaluation was assigned for this period of 
hospitalization; thereafter, the 30 percent rating was to be 
reinstated.

In February 1986, the appellant sought an increased rating 
evaluation for his service-connected disability.  In that 
context, the appellant noted that his symptoms had increased 
in severity.

Received in April 1986 was the hospital summary, VA Form 10-
1000, for the August 1984 admission.  At the time of his 
admission, the appellant noted complaints of inability to get 
along with his co-workers.  He indicated that he did not have 
any friends, and that he had recently been evicted.  It was 
noted that the appellant had a long-standing history of 
various psychological deficit, to include paranoid 
tendencies and anxiety.  He was also noted to experience 
depressive episodes between his anxiety attacks.  On mental 
status evaluation, the appellant was alert and oriented, but 
guarded, often refusing to answer questions.  The examiner 
noted that the appellant had a tendency to talk in a 
circumlocutory manner.  The appellant denied perceptual 
distortions, but indicated that he occasionally hears vague 
voices.  His affect was blunt, with no overt depression 
noted.  His memory was fair.  His judgment was noted to be 
intact.  During his hospital course, the appellant was noted 
to be isolative, although he did attend group therapy 
sessions.  His status upon discharge, in March 1985, was 
noted as mildly improved.  He was not placed on medication 
either during this hospitalization or at the time of his 
discharge.  The appellant was referred for further 
therapeutic counseling.  His prognosis was noted as poor.  
The diagnostic impression was PTSD, delayed (Axis I), and 
mixed personality disorder, paranoid and passive/aggressive 
personality (Axis II).

In a May 1985 rating decision, the RO reinstated the 30 
percent rating evaluation for the service-connected 
disability.  It was noted that the (August 1984) hospital 
summary did not distinguish between symptoms related to 
either of the psychiatric disorders diagnosed relative to 
this period of hospitalization.  An at once examination 
was to be scheduled for purposes of evaluating the severity 
of the appellants disability.  

The appellant underwent VA examination in July 1985.  The 
medical examination report indicated that the appellant began 
working approximately six to eight weeks earlier as a 
motorcycle technician.  The appellant was noted to be happy 
with his employment.  During the interview, the appellant 
reported that he was readjusting and was hopeful that his 
employment would continue.  The appellant reported that his 
alienation from others was worse since his release from the 
hospital, and that he had no social interaction.  The 
appellant noted that he deals with his depressive episodes by 
denial, and that he had gained approximately 100 pounds.  It 
was noted that the appellant did not participate in follow-up 
therapeutic care, see any physician, or take prescribed 
medication.  This circumstance was attributed, to some 
extent, to the appellants feeling of being fed up with 
the VA system.  He reported that he used marijuana as a form 
of self-medication.

On mental status examination, the appellant was noted to be 
hostile and, initially, showed a flat affect related in a 
tense and goal-directed way.  He was alert and oriented in 
all spheres.  He exhibited an organized mindset.  There 
was no evidence of psychotic manifestations present in his 
thinking.  The appellant was able to recall two of three 
objects, and four of five presidents.  The appellant 
performed extremely poor on calculations.  The appellant was 
noted to have an average fund of knowledge, and above average 
intelligence quotient (IQ).  The diagnostic impression was 
PTSD (Axis I); mixed personality disorder with avoidant, 
paranoid, and passive/aggressive features (Axis II).  The 
examiner noted that while the appellant had just begun to 
work again, he was still impaired in social functioning as 
part of his psychological avoidance.

The RO, in an August 1985 rating decision, confirmed and 
continued its previous rating evaluation in this matter.  
This determination was predicated upon the ROs finding that 
the evidence did not demonstrate significant changes in the 
appellants symptomatology.

Received in March 1986 was a certification of 21-days of 
consecutive hospitalization.  This report indicated that the 
appellant had undergone VA hospitalization from January to 
March 1986.  The admitting diagnosis was noted as PTSD, and 
borderline schizophrenia.  An interim report, completed in 
mid-March 1986, indicated that the appellant reported 
subjective complaints of inability to adapt outside, mild 
depression, and resistance to treatment.  It was noted that 
the working diagnosis, at that time, was character disorder, 
passive/aggressive type.

In June 1986, the RO confirmed and continued the 30 percent 
rating assigned for the service-connected disability.  A 
total temporary evaluation was awarded for the period of 
hospitalization.  It was noted that a review of the record 
would again be made upon receipt of the complete hospital 
summary relative to this admission.

Received in July 1986 was the discharge summary, VA Form 10-
1000, for the January 1986 admission.  It was noted that 
prior to this admission, the appellant resided with his 
sister.  On admission, the appellant noted complaints of his 
inability to function in society, associated with suicidal 
ideation and overt depression.  It was noted that the 
appellant was fired from his position as a motorcycle 
technician approximately five months after he began working.  
It was noted that the appellant had sought readmission to the 
Veterans Program, but was denied as it was believed that his 
condition was not acute.  

On mental status examination, the appellant was noted to be 
cooperative, but he maintained poor eye contact.  His speech 
was pressured and angry.  The examiner indicated that the 
appellant was articulate and had need to be in a Vietnam 
veterans program, and felt ready to talk about his 
problems.  The appellant reported that he has been 
depressed for several years, and has been unable to integrate 
into society upon returning from Vietnam.  He denied any 
suicidal thoughts.  He was angry, but noted to generally 
handle this in a passive/aggressive manner.  His insight and 
judgment were noted to be poor.  The appellant was noted to 
lack any real support system of friends or family.   During 
his hospital course, the appellant participated in all 
programs, to include group therapy, milieu management, and 
drug treatment.  However, he remained isolated, withdrawn, 
and suspicious during most of his admission.   He was 
prescribed various medications during this admission, and was 
provided with a 28-day supply of medication upon discharge.  
At the time of his discharge in March 1986, the appellant 
appeared to be intact without any overt depression.  There 
was no evidence of suicidal or homicidal thoughts, overt 
psychosis, delusions, or hallucination.  It was noted that 
the appellant was competent, but had been unable to work.  
The diagnostic impression was PTSD syndrome; borderline 
personality disorder; bipolar illness, depressive type (Axis 
I); and passive aggressive personality (Axis II).

Following a review of the hospital summary, the RO continued 
the 30 percent evaluation for PTSD in August 1986.  It was 
noted that the evidence did not demonstrate severe symptoms 
of PTSD.

In correspondence, dated in September 1986, the appellant 
requested a personal hearing in connection with his claim for 
an increased evaluation.  By letter, dated in September 1986, 
the appellant was advised of the date and time for his 
scheduled hearing in October 1986.  In October 1986, the 
appellant advised the RO that he would be unable to attend 
the scheduled hearing.  He requested to have the hearing date 
rescheduled.  The hearing was subsequently rescheduled, and 
the appellant was notified of the date and time.  In December 
1986, the appellant again requested to have the hearing 
rescheduled, reportedly due to a scheduling conflict with a 
witness.   The hearing was rescheduled, with notification 
forwarded to the appellant in February 1987.  A notation in 
the claims folder indicated that the appellant failed to 
appear for the February 1987 hearing.  Also contained in the 
claims folder is VA Form 21-4138, received on the date of the 
scheduled hearing.  In this correspondence, it was noted that 
the appellant requested to cancel the hearing, indicating 
that he no longer wished to have a hearing in this matter.

Received in December 1986 was an authorization for the 
release of VA medical records to the Social Security 
Administration for use in conjunction with that agencys 
review of the appellants application for disability 
benefits.  An additional request for information was received 
from that agency in June 1987.

Received in December 1986 were private medical records, dated 
in July 1984.  A review of these clinical reports disclose 
that the appellant was hospitalized for acute stress 
reaction.  At the time of his admission, the appellant was 
evaluated as paranoid and delusional.  He was noted to have 
displayed threatening behavior over the course of the 
previous two weeks.  The appellant reported that he 
experienced constant flashbacks of his Vietnam experience, 
and suicidal ideation.  Initial evaluation showed the 
appellant to be alert and oriented, but agitated and 
paranoid.  The report reflects that the appellant was 
thereafter transferred to a VA hospital in August 1984.  

Also received was a medical summary conducted in conjunction 
with the appellants claim for Social Security benefits. The 
medical report indicated that the appellant was evaluated 
with an anxiety related disorder.  The report indicated that 
the appellant experienced difficulty sleeping, often awaking 
several times during the night.  He related that he 
experienced great difficulty going out and being around 
others, noting that he only leaves his home when necessary.  
The appellant reported that his symptoms are attributable to 
his service in Vietnam.  The appellant also reported symptoms 
of intrusive thoughts, outbursts of anger, difficulty 
concentrating, depression, fear, anxiety, and suicidal 
ideation.

In February 1987, the appellant filed a notice of 
disagreement with the August 1986 rating decision, which 
denied an increased evaluation for the service-connected 
disability.

A supplemental statement of the case was issued in April 
1987.  It was noted that no severe symptoms of PTSD were 
described in conjunction with the January 1986 
hospitalization or upon discharge.  In that context, it was 
further noted that significant characterological difficulties 
were noted, but that such symptoms were not the basis for an 
increased evaluation for PTSD.

In May 1987, the appellant requested additional time to 
prepare his appeal for consideration by the Board.   By 
letter, dated in June 1987, the appellant was granted an 
extension (until August 1988) to prepare his appeal.

During a June 1987 VA examination, the appellant reported 
that he was fired from his most recent employment following 
only four months.  In that regard, the appellant maintained 
that the record clearly demonstrated a pattern of inability 
to maintain employment due to his PTSD symptomatology.  He 
reported subjective complaints of panic attacks, depression, 
intrusive thoughts of Vietnam, anger with aggressive 
outbursts, and feelings of paranoia.  On examination, the 
appellants affect was flat.  He avoided eye contact.  It was 
noted that the appellant was stressed, and displayed a very 
negative and hostile attitude.  The appellant was noted to be 
suspicious and paranoid.  There was no evidence of 
disorganization of his mindset.  The examiner was able to 
follow the appellants train of thought, which was noted to 
be goal-directed and goal-reached destination.  The 
appellant did not display any abnormality of recent or remote 
memory.  His judgment and insight were noted to be impaired.  
The diagnostic impression was PTSD, and dysthymic disorder 
(Axis I).  In his assessment, the examiner indicated that the 
appellant presented himself as a maladjusted, hostile, 
underachieving Vietnam veteran with poor social and 
occupational functioning. 

In a July 1987 rating decision, the RO confirmed and 
continued the rating evaluation assigned for the service-
connected disability.  This determination was based upon the 
ROs finding that the evidence did not demonstrate a change 
in the severity of the appellants symptomatology.

In August 1987, the appellant perfected an appeal in this 
matter.  In his substantive appeal, VA Form 1-9, the 
appellant indicated his belief that his symptomatology was of 
such severity that he was rendered unemployable and, thus, 
warranted a total rating for his disability.  In a very 
detailed statement, the appellant noted his disagreement with 
inaccurate clinical findings recorded in medical examination 
reports, and diagnostic impressions based upon such findings.  
In that context, the appellant reviewed the private and VA 
medical evidence of record, indicating the areas containing 
such inaccuracies.  A careful review of his statement, 
generally, sets forth the contention that the appellants 
current psychiatric disability consists solely of 
symptomatology related to PTSD.  He noted that his symptoms 
were attributable to his Vietnam experience, rather than 
events which examiners have suggested occurred during his 
childhood, or have attributed to a personality disorder or 
some other psychiatric impairment, such as schizophrenia.  
The appellant further noted that his symptomatology is of 
such severity as to result in total and incapacitating social 
and industrial impairment.  He maintained that a total rating 
was warranted.    

 Received in August 1987 were duplicate copies of the private 
medical records, and a medical summary prepared in connection 
with the appellant's pending claim for Social Security 
benefits based upon his PTSD condition.

Also received were medical records, dated from January to 
March 1986.  These clinical reports and progress notes refer 
to the appellant's 1986 private and VA hospitalizations.

In correspondence, dated in August 1987, the appellant 
indicated his belief that documentary evidence provided in 
conjunction with his original claim clearly established 
entitlement to service connection for PTSD, and substantiated 
a total rating for this condition.  In particular, the 
appellant maintained that the evidence of record demonstrated 
that for many years he experienced extreme difficulty in 
adjusting socially and industrially.  It was further 
contended by the appellant that the RO failed to develop 
relevant facts pertinent to his claim, if the RO had 
determined that the documentary evidence submitted, namely, 
private medical records were insufficient.

A duplicate copy of the discharge summary associated with the 
January 1986 VA hospitalization was received in January 1988.

A supplemental statement of the case was issued in February 
1988.  It was noted that symptoms documented on VA 
examination in June 1987 had remained essentially unchanged, 
and that an increase in the rating evaluation was not 
warranted.  It was further noted that if the appellant had 
received treatment at a VA or private medical facility, then 
such information or records should be provided to the RO for 
further consideration in this matter.  VA Forms 21-4142, 
Authorization For Release Of Information, were provided to 
the appellant.

In March 1988, the appellant requested a personal hearing in 
this matter.  In correspondence, dated in April 1988, the 
appellant canceled his request for a personal hearing.  He 
requested that his claim be expeditiously transferred to the 
Board for review.  He further noted that additional evidence 
would be forwarded to the Board for review.

Received in May 1988 were clinical records pertaining to 
treatment the appellant received in 1986.  Included among 
these documents were duplicate copies of the hospital summary 
for the January 1986 VA admission, and the certification of 
VA hospitalization for a period of 21 consecutive days.  
Treatment records, dated from April to September 1986, 
documented treatment for unrelated conditions.

In April 1989, the Board granted an increased evaluation from 
30 percent to 50 percent for the service-connected PTSD 
condition.  It was noted that the appellant's symptomatology 
was productive of substantial social and severe industrial 
impairment (referencing the diagnostic criteria in effect 
prior to February 3, 1988).  It was noted that the issue of 
entitlement to compensation based upon individual 
unemployability had been raised by the appellant, and the 
matter was referred to the RO for the appropriate 
development.

The RO, in a May 1989 rating decision, implemented the 
Board's decision in this matter, assigning a 50 percent 
evaluation under Diagnostic Code 9411.  The effective date of 
this award was April 1, 1986.  The record reflects that the 
appellant was provided with the appropriate applications for 
a claim of individual unemployability.  In June 1989, the 
appellant submitted VA For 21-4192, Request For Employment 
Information In Connection With Claim For Disability Benefits, 
which reflects that the appellant was not employed.  In his 
Application For Increased Compensation Based On 
Unemployability, VA Form 21-8940, the appellant reported that 
he was totally disabled due to his PTSD condition.  He 
reported that he not been hospitalized during the preceding 
12 month period.  He indicated that his disability prevented 
full time employment since May 1978.

Received in September 1989 was a duplicate of the hospital 
summary of the August 1984 VA hospitalization.  A clinical 
report, dated in October 1984, documented treatment the 
appellant received for an unrelated condition.

In correspondence, dated in February 1990, the appellant 
requested an administrative review of his claims folder, with 
particular attention to the rating evaluation assigned for 
his PTSD condition.  In that regard, the appellant indicated 
that prior rating adjudications by the RO were premised upon 
either incorrect information or an incomplete record.  In an 
attachment to his July 1987 substantive appeal, the appellant 
referenced corrections relative to the factual background and 
medical history.

In August 1990, the RO denied entitlement to a total rating 
based upon individual unemployability.  The record reflects 
that the appellant filed a notice of disagreement relative to 
this rating determination in January 1991.  In that 
correspondence, the appellant indicated that his PTSD 
condition rendered him unemployable.  A statement of the case 
was issued in January 1991.  In his substantive appeal, VA 
Form 1-9, filed in March 1991, the appellant indicated that 
he was seeking an "increased rating for post-traumatic stress 
disorder."  In that context, the appellant indicated that 
symptoms related to this disability resulted in complete 
industrial impairment.  In support of his contentions, the 
appellant pointed to the medical evidence of record which, he 
asserted, clearly demonstrated the nature and severity of 
impairment associated with his service-connected disability.  
The record reflects that written argument was submitted by 
the service representative on the question of entitlement to 
a total rating based upon individual unemployability in April 
and July 1991.

In correspondence, dated in September 1991, the appellant 
reiterated his contention that the nature and extent of his 
PTSD symptomatology warranted a 100 percent rating 
evaluation.

The record discloses that the Board reviewed this matter on 
the question of entitlement to a total rating based upon 
individual unemployability in November 1991.  Following a 
preliminary review of the case, the Board determined that 
further evidentiary development was warranted.  In that 
context, it was requested that the appellant undergo further 
VA examination, to include a social and industrial survey.

Information obtained during a March 1992 social survey 
revealed that the appellant resided in a trailer behind his 
mother's home.  Statements by the appellant's mother and 
stepfather were noted to be consistent in their descriptions 
of the appellant's demeanor and lifestyle.  In that context, 
it was noted that the appellant rarely ventures out of the 
trailer, and has no social contacts, even with his parents.  
It was also noted that the appellant would only travel to the 
store at times when stores are least busy.  It was the 
examiner's assessment that the appellant was angry, sullen, 
suspicious, and distrusting of others.  The appellant was 
noted to be articulate and obsessed with describing his 
experiences since his release from service.  The appellant 
was noted to lead a very isolated life.  He was not hopeful, 
and saw no end to his reclusive existence, reportedly due to 
considerations of safety for himself and others.  It was the 
examiner's opinion that "given [the appellant's] present 
disposition, personality, etcetera, there was little to 
indicate that the veteran can be successfully employed."

In a statement from the appellant's mother, dated in March 
1992, she reported that the appellant's behavior changed 
following his return from military service.  In that regard, 
she recounted that the appellant had once been friendly and 
outgoing, but was now isolated without any social contact.  
She noted that despite some period of therapeutic counseling, 
his behavior has remained unchanged, with no sign of 
improvement. 

During an April 1992 field examination, the appellant 
reported that he experienced difficulty sleeping, and becomes 
hyper-disturbed for weeks at a time.  He indicated that he 
did not experience nightmares, but instead has intrusive 
thoughts and memories throughout the day.  With respect to 
his employment history, the appellant indicated that he has 
never obtained a job through his own efforts.  He reported 
that he has lost all of his jobs due to symptoms related to 
his PTSD condition.  The examiner noted that the appellant's 
mother generally reported that she observed changes in the 
appellant's behavior following his release from service.  She 
and others in the neighborhood, generally, confirmed that the 
appellant remains isolated from others, with no social 
contacts.

In correspondence, dated in November 1992, the appellant 
generally reiterated his contentions concerning the severity 
of his service-connected disability, and entitlement to an 
increased rating in connection with this disability.

The appellant underwent VA examination in August 1992.  The 
appellant reported that his experiences in Vietnam changed 
him, altering his personality so that he is unable to 
tolerate even the most minimal stresses.  He noted subjective 
complaints of fits of rage, which are unpredictable and may 
be explosive.  He also reported panic attacks, distrust of 
others, a suspicious nature, alienation, daily thoughts of 
Vietnam, and difficulty sleeping.  The examiner noted an 
extensive review of the evidence documented in the claims 
folder.  In that regard, it was noted that a review of this 
information showed that "not much has changed" regarding the 
appellant's condition.  

On mental status examination, it was noted that the appellant 
was difficult to interview in that he was guarded and 
suspicious.  He was noted to be oriented in all spheres.  
Objective findings noted on examination showed the appellant 
to be generally tense and anxious.  The appellant would 
frequently shift his gaze and attention to people passing 
outside the interview room.  He was also noted to respond to 
extraneous noises.  The appellant appeared to be hyperalert 
to his surroundings.  He maintained poor eye contact 
throughout the interview, with closed and guarded body 
posture.  He was noted to speak in a loud voice, suggestive 
of anger, resentment, and his perceived betrayal by the 
system.  The appellant was noted to speak freely and 
spontaneously, without increase in latency.  His stream of 
mental activity tended to be somewhat circumferential.  It 
was noted that the appellant was able to maintain focus upon 
the purpose of the interview.  The examiner noted that the 
appellant's memory appeared to be stacked, so that his 
thought content could become somewhat digressive.  His affect 
was somewhat hostile, but the examiner noted the appellant 
was able to demonstrate an adequate capacity to maintain 
control of his impulses.  There was no lability detected, and 
the appellant did not appear to be significantly depressed.  
The appellant did not describe experiencing any 
hallucinations or delusions.  He reported feelings of 
estrangement and detachment from others and normal human 
emotions.  He was not evaluated as homicidal or suicidal, 
notwithstanding prior episodes of violence exhibited towards 
himself and others in the past.  The appellant acknowledged 
daily intrusive thoughts about Vietnam.  It was noted that 
the appellant's mistrust of others had its onset while he was 
stationed in Vietnam, but that this circumstance did not take 
on the proportions of delusions or ideas of reference.  
Overall, the appellant's reality testing was noted to be 
intact.  His judgment and insight were evaluated as good.  
The diagnostic impression was PTSD, prominent and by 
history; beginning at the time of his experiences in Vietnam 
and at the present time related to be extreme in severity 
(Axis I).  A diagnosis of personality disorder, not 
otherwise specified (Axis II) was also indicated.  The 
appellant was evaluated with a Global Assessment of 
Functioning Scale score of 30, with that score also noted to 
be the highest score recorded in the past year.  

In his clinical assessment, the examiner noted that the 
appellant, by examination and history, met the criteria for 
diagnosis of PTSD under the guidelines noted in DSM-IIIR.  It 
was further noted that a diagnostic finding of personality 
disorder was also warranted based upon the appellant's 
characterologic disturbance.  The examiner indicated that 
while the appellant had experienced a disturbance in his 
personality that developed during service, there was no clear 
clinical definition or diagnostic criteria under which it 
could be classified.  For this reason, the examiner 
identified this aspect of the appellant's impairment as a 
personality disorder, not otherwise specified.  It was the 
examiner's opinion, based upon a review of the clinical 
findings and the record, that the appellant was unemployable 
as a direct result of his PTSD condition.

By rating action, dated in January 1993, the RO granted an 
increased evaluation from 50 percent to 100 percent for the 
service-connected PTSD, under Diagnostic Code 9411.  The 
effective date of this award was February 3, 1988, the date 
on which the revised criteria for the evaluation of 
psychiatric disabilities became effective.  In that context, 
the RO noted that consideration of these schedular criteria 
permitted an award of a total rating.  These schedular 
criteria became effective on February 3, 1988.

In correspondence, dated in November 1994, the appellant 
indicated that he previously forwarded a notice of 
disagreement relative to the (January 1993) rating decision 
to the RO in December 1993.  In particular, he noted 
disagreement with that aspect of the decision which assigned 
an effective date of February 1988.  He maintained that the 
appropriate effective date was the date of his original 
claim, October 1981.

In an administrative decision, dated in March 1995, the RO 
indicated that the referenced (December 1993) correspondence 
had not been associated with the claims folder.  It was 
noted, however, that the appellant had provided sufficient 
evidence that a timely notice of disagreement relative to the 
January 1993 rating had been received.

In correspondence, received in February 1995, the appellant 
indicated that the effective date of his total rating is 
appropriately the date of the original application for 
benefits.  However, the appellant indicated that his 
unemployability actually had its onset in September 1970, the 
date of his discharge from service since his disability is 
attributable to his in service experiences.

A statement of the case was issued in March 1995.  It was 
noted that the appellant's claim for an increased evaluation 
based upon individual unemployability was received in June 
1989.  The effective date of the total rating was February 
1988, the effective date of the revised criteria for rating 
psychiatric disabilities, upon which the increased rating in 
this case was based.  It was noted that the revised criteria 
provided for a 70 percent evaluation upon evidence of severe 
social and industrial impairment.  It was further noted that 
regulations further permit that when a single disability is 
rated at 70 percent, the evaluation may be increased to 100 
percent when, as here, the evidence demonstrated that because 
of the psychiatric disability, the appellant was precluded 
from securing or following substantially gainful employment.  
Accordingly, the appellant was not found to meet the 
requirements for a total rating until the effective date of 
the revised schedular criteria.

The appellant perfected an appeal in this case in May 1995.  
In his substantive appeal, VA Form 9, the appellant generally 
contended that a thorough review of the evidence of record 
would substantiate a finding of total social and industrial 
impairment due to PTSD at the time of his original claim, and 
that the appropriate effective date of the award is the date 
of the original claim.  

In an undated written brief submitted on behalf of the 
appellant by his service representative, a request for 
reconsideration by the RO was made.  In that context, it was 
maintained that the evidence of record more than adequately 
demonstrated the appellant's total incapacity due to PTSD 
symptomatology, and that the RO erred in not granting a total 
rating at the time of the original claim or, alternatively, 
failed in its duty to subsequently develop the evidentiary 
record in light of evidence suggestive of total impairment.

In January 1996, the RO confirmed and continued its previous 
rating determination in this matter.  In that regard, it was 
noted that no schedular basis for an award of 100 percent 
existed prior to February 1988.  It was further noted that 
the earlier rating decisions, in which the RO was alleged to 
have committed error in its evaluation, were subsumed by the 
Board's subsequent decision in April 1989.  Accordingly, it 
was noted that the appropriate recourse was to seek 
reconsideration of such rating determinations by the Board.

In correspondence, received in January 1996, the appellant 
generally noted his contention that the schedular criteria 
for a grant of a total rating existed at the time he filed 
his original claim for compensation benefits.

Received in April 1996 were duplicate copies of documents 
previously associated with the claims folder, to include a 
chronology of the appellant's work history, and statement 
from the Social Security Administration concerning the 
appellant's income.  

In correspondence, dated in April 1996, the appellant 
generally reiterated his contentions relative to his 
entitlement to service connection for PTSD and the 
appropriate effective date of his compensation award.

By letter, dated in October 1996, the appellant was requested 
to advise the RO whether there were any additional treatment 
records, particularly those documenting treatment between 
October 1981 and February 1988, which had not been associated 
with the claims folder.  It was noted that records inquiries 
would be forwarded to VA facilities where the appellant had 
been previously treated that were documented in the record.  
In his October 1996 reply, the appellant indicated that he 
was seen by a psychiatrist at a VA medical facility between 
1980 and 1982, while he resided in Honolulu, Hawaii.  He 
further noted that he participated in the Veterans Center and 
was evaluated by a private physician during this period as 
well.

Received in December 1996 were duplicate VA and private 
medical records, dated from October 1981 to May 1986. 

In February 1997, the RO determined that a review of the 
record and, in particular records received in conjunction 
with more recent records inquiries, did not establish 
entitlement to an effective date prior to February 1988.  The 
appellant was not found to meet the criteria for a total 
rating until the effective date of the revised schedular 
criteria. 

During a July 1997 hearing, the appellant testified 
concerning the onset and severity of his service-connected 
disability.  Generally, he stated that at the time of his 
initial application, private medical evidence was submitted 
which documented findings that the appellant was unemployable 
due to the severe nature of his symptoms.  He indicated that 
a report of his work history was also provided.  It was the 
appellants contention that based upon a review of the number 
of jobs noted in that report and the short durations during 
which these positions were held, it was obvious that his 
symptomatology had adversely affected his industrial 
capacity.  He noted that while his symptomatology has been 
variously diagnosed over the years, the manifestations of his 
disability remained unchanged, and comport with symptoms 
diagnostic of PTSD.  In that regard, the appellant indicated 
that he was initially treated at the Veterans Center 
following service, and was evaluated to be totally impaired 
and unemployable as a result of his psychiatric 
symptomatology, diagnosed as PTSD.  He was treated at that 
time with medications for his sleep difficulty and 
depression.  He was also receiving ongoing therapeutic 
treatment.  He maintained that he has continued to receive 
treatment since this time, and that his symptoms have not 
demonstrated any improvement.

Received into evidence at the time of the hearing was a 
written statement from the appellant, dated in July 1997.  
Generally, the appellant reiterates his contentions relative 
to the appropriate date of entitlement for the 100 percent 
rating evaluation.  It was the appellants contention that 
the disabling effects of his PTSD condition are most clearly 
demonstrated by his industrial impairment.  He related that 
his long-standing symptoms have been clinically evaluated as 
resulting in social and industrial impairment of such 
severity that he has been rendered totally impaired since the 
time of his original claim.

In a January 1998 statement, the appellant clarified an 
erroneous statement made during the context of his July 1997 
hearing.  He indicated that he incorrectly referenced time 
periods associated with his post service employment.  He 
referred the Board to the documentary evidence of record 
which notes a chronology of his employment history.  Finally, 
the appellant indicated that a careful and considered review 
of the evidence would aptly demonstrate that he met the 
schedular criteria for a total rating for PTSD prior to 
February 1988.

Analysis

In determining an appropriate evaluation for a disability, 
the VA applies a schedule of percentage ratings of reduced 
earning capacity in civil occupations due to specific 
injuries or combinations of injuries. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1997).  A proper rating of a 
veteran's disability contemplates its history and must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. §§ 4.1, 4.2 (1997).  When evaluating 
a disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant. 38 C.F.R. § 
4.3 (1997).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates that rating's 
criteria. Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7 (1997).

The general rating criteria for evaluation of psychoneurotic 
disorders applicable at the time the appellant filed his 
original claim for compensation benefits provided for a 100 
percent rating when the evidence demonstrated totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; when the veteran was demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation was 
provided when the veteran's ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  A 
50 percent rating was assigned when there was substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in severe 
industrial impairment.  A 30 percent rating was assigned for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A ten 
percent evaluation was assigned for less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A noncompensable rating was provided 
when there were neurotic symptoms that may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability. 38 C.F.R. § 4.132 (1981).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400. The effective date 
for entitlement to direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation. 
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2). The effective date of an increase in 
disability compensation will be the earliest date as of which 
if is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
that date, otherwise, the date of receipt of claim. 38 C.F.R. 
§ 3.400(o)(2).

The appellant argues that a 100 percent evaluation should 
have been assigned to his service-connected PTSD effective 
from October 9, 1981, the date on which his original claim 
for service connection was received and entitlement to 
service connection for this disorder was first established.

As indicated, the regulations in effect in 1981 provided that 
in order to receive a 100 percent evaluation for PTSD, the 
attitudes of all contacts except the most intimate must be so 
adversely affected as to result in virtual isolation in the 
community. There must be complete social and industrial 
inadaptability.  The appellant must be demonstrably unable to 
obtain or retain employment. 

A review of the record reflects that the appellant was 
evaluated in December 1981 by a private physician for 
symptoms of depression, suicidal ideation, nightmares, 
intrusive thoughts, paranoia, and anger, which were noted to 
be related to his Vietnam experiences.  An evaluation of PTSD 
was indicated.  On VA examination in January 1982, the 
appellant reported subjective complaints of difficulty with 
concentration and memory, depression, paranoia, difficulty 
sleeping, and suicidal ideation.  The diagnostic impression 
was PTSD.   The appellant underwent further evaluation in 
February 1982, which revealed that he was so severely 
depressed as to be rendered immobilized.  This circumstance 
was, in the physicians opinion, related to the appellants 
difficulty in readjusting due to symptoms related to his 
Vietnam experience.  It was the physicians assessment that 
the appellants condition was of such severity that he was 
effectively prevented from engaging in substantially gainful 
employment.  Psychological testing conducted at that time 
yielded results consistent with the clinical findings noted 
on examination.  A private medical report, dated in June 
1982, noted that the appellant continued to be unemployable 
at that time, and required continued therapeutic counseling 
and medication for his ongoing symptoms. Evidence of 
psychiatric impairment was further documented in a private 
medical report, dated in July 1982.  The appellant was noted 
to exhibit severely impaired judgment at that time.  The 
clinical assessment was PTSD.  During VA examination in 
August 1982, a diagnostic finding of PTSD was determined not 
to be shown on examination.  However, the appellants private 
physician subsequently reviewed the medical examination 
report associated with the August 1982 evaluation.  It was 
the physicians assessment that because of the distrustful 
nature of the appellant, in the context of a clinical 
setting, extended evaluation was necessary in order to 
formulate an accurate diagnostic impression of the 
appellants condition.  It was further noted by the 
physician, that his own evaluation of the appellant revealed 
PTSD symptomatology which rendered the appellant unable to 
work.

Medical evidence also disclosed that the appellant was 
treated on an inpatient basis in a Vietnam veterans program.  
Clinical records associated with this treatment note the 
appellants subjective complaints to be consistent with those 
reported on earlier examinations.  It was noted that the 
appellant left this program prior to completion.  The 
diagnostic impression noted did not include PTSD, although 
the examiner noted that the appellant was unemployable due to 
his continuing aberrant social functioning.

Testimonial and documentary evidence was presented which 
indicated that the appellant had no social contacts, even 
with his family members.  A report of the appellants post 
service employment history reflects that the appellant has 
been employed in several positions following his release from 
service, with none lasting more than several weeks.  The 
evidence does not demonstrate a stable work history.
 
The Board further notes that on the most recent VA 
examination in August 1992, a longitudinal study of the 
recorded medical history was conducted.  It was the 
examiners conclusion based upon this review, that the 
appellants symptomatology, as documented therein, had 
remained consistent, showing relatively no change, albeit 
showing a significant degree of impairment.  A review of the 
record discloses that the appellant has been seen in 
psychiatric or therapeutic consultation intermittently over 
the past several years.  Objective clinical findings, 
particularly those recorded in private medical reports dated 
in 1981 and 1982, were noted to reflect that the appellant 
was totally disabled and unemployable primarily due to his 
psychiatric symptomatology.  The remainder of the medical 
evidence restated essentially the same psychiatric assessment 
and medical opinion contained in the 1981 reports, although 
in some instances referencing diagnoses other than PTSD, or 
provided contemporaneous evidence of appellants psychiatric 
status and its severity.

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the evidence 
supports entitlement to a 100 percent evaluation for PTSD 
effective from October 9, 1981.  His symptomatology from that 
time has included flashbacks, sleep difficulties, very poor 
interpersonal relationships with avoidance of crowds, poor 
rage control, and startle responses.  The appellants 
employment history reflects that his inability to maintain 
jobs for more than several weeks.  The record shows that he 
was hospitalized for PTSD as well as for other psychiatric 
disorders for significant periods during 1982, 1984 and 1986.  
The Board finds that this evidence demonstrates that the 
appellant was demonstrably unable to obtain or retain 
employment.  Therefore, a 100 percent evaluation for this 
disorder is merited from October 9, 1991, the date of receipt 
of the original claim.

Resolving all reasonable doubt in appellants favor, the 
Board concludes that the medical evidence of record at the 
time of the original claim likely provided contemporaneous 
evidence of appellants psychiatric status and its severity 
and, thus, indicated that, as of October 9, 1981, the date of 
the claim, it was initially factually ascertainable that 
appellants psychiatric disability was totally disabling. 38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.  Accordingly, an 
effective date of October 9, 1981, for a total schedular 
rating for appellants PTSD is granted, since no claim for 
compensation benefits was filed within one year from 
separation from service.

The Board notes that its review of this claim has, to some 
extent, been compounded by the nature of the appellants 
psychiatric status.  In that regard, the record reflects 
myriad diagnoses for which service connection has not been 
established, including bipolar disorder and several variants 
of personality disorder, which represent disabilities for 
which compensation benefits are not payable.  Such 
circumstances raised questions of the appropriate diagnostic 
picture, the relationship of such additional psychiatric 
impairment relative to the service-connected disorder, and 
whether the manifestations of the PTSD condition or such 
additional psychiatric impairment rendered the appellant 
unemployable.  Following a careful and considered review of 
the evidence, however, the Board is satisfied that while 
various diagnostic findings appear in the record, it 
essentially does not change the fact underscored throughout 
the recorded medical history, that the appellant was rendered 
unemployable due to psychiatric symptomatology attibutable to 
service-connected PTSD.  

Accordingly, the Board finds that the record establishes that 
the effective date for entitlement to a 100 percent rating 
for PTSD is October 9, 1981.

ORDER

Entitlement to an effective date for a 100 percent rating for 
post-traumatic stress disorder of October 9, 1981, is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 



                    
       D. C. Spickler      M. Sabulsky
 Member, Board of Veterans Appeals         Member, Board of 
Veterans Appeals



             
       Robert E. Sullivan
                       Member, Board of Veterans Appeals



                    
                  Thomas J. Dannaher            Richard 
B. Frank
Member, Board of Veterans Appeals                 Member, Board 
of Veterans' Appeals
       


             
       Gary L. Gick
                       Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
Citation Nr: 9818775       
Decision Date: 06/18/98    Archive Date: 06/23/98

DOCKET NO.  83-07 092      )      DATE
       )
       RECONSIDERATION            )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 3, 1988, 
for an award of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:  Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active military duty from February 
1968 to September 1970.  His military awards and decorations 
include the Army Air Medal with V device, and Army 
Commendation Medal with V device.

The record discloses that the appellant filed his original 
claim for service connection for post-traumatic stress 
disorder in October 1981.  In January 1982, the RO granted 
service connection for the claimed disability, for which a 
noncompensable evaluation was assigned.  The appellant 
thereafter filed a notice of disagreement with this rating 
determination in February 1982.  The rating evaluation 
assigned for the service-connected disability was confirmed 
by a March 1982 rating decision.  The appellant perfected an 
appeal in this matter in April 1982.  Testimony regarding the 
nature and severity of the service-connected post-traumatic 
stress disorder was offered during a July 1982 hearing.  In 
November 1982, the appellants claim for an increased 
evaluation was denied.  The Board granted an increased 
evaluation from zero percent to 30 percent in November 1983.  
A January 1984 rating decision implemented the Boards 
decision in this matter.

In February 1986, the appellant sought an increased 
evaluation for his service-connected disability.  By rating 
action in August 1985, the RO confirmed and continued the 
rating assigned to the subject disability.  In August 1986, 
the RO reinstated the 30 percent rating evaluation following 
a period of VA hospitalization, for which a total temporary 
rating had been assigned.  The appellant noted his 
disagreement with this rating action in February 1987.  The 
RO, in a July 1987 rating decision, confirmed the rating 
evaluation assigned for the appellants post-traumatic stress 
disorder.  The appellant perfected an appeal in August 1987.  
In an April 1989 decision, the Board granted an increased 
evaluation from 30 percent to 50 percent for the service-
connected disability.  The RO implemented this award in a May 
1989 decision.

In June 1989, the appellant filed an application for 
compensation benefits based upon individual unemployability.  
The appellant thereafter requested an administrative review 
of his claim in February 1990.  By rating action, dated in 
August 1990, the RO denied entitlement to a total rating 
based upon individual unemployability.  The appellant filed a 
notice of disagreement with this determination in January 
1991.  He filed an appeal in this matter in March 1991, 
referencing the issue to be considered as an increased rating 
for post-traumatic stress disorder.  In that context, the 
appellant maintained that he suffered total social and 
industrial impairment as a result of his symptomatology.  In 
November 1991, the Board remanded this matter for further 
evidentiary development.  In a January 1993 rating decision, 
the RO granted an increased evaluation from 50 percent to 100 
percent for post-traumatic stress disorder.  The effective 
date of this award was February 3, 1988, the effective date 
of the revised schedular criteria under which the 
determination of total incapacitation was made.  The 
appellant noted his disagreement with the effective date for 
this award in December 1993.  He perfected his appeal in May 
1995.

The record discloses that the service representative, in an 
undated written brief, requested reconsideration of the prior 
decisions in this matter, in November 1983 and April 1989.  
Based upon a request by the appellant, a travel board hearing 
was held in Oakland, California in July 1997.

Reconsideration of the Boards prior decisions, in November 
1983 and April 1989, was ordered on December 24, 1997, by 
authority granted to the Chairman in 38 U.S.C.A. § 7103(b) 
(West 1991).  The case is now before an expanded 
reconsideration panel of the Board.  In that regard, the 
Boards decision in this case will be based upon on a de novo 
review of the record, and replaces the decisions of November 
1983 and April 1989. 

The issue currently developed for appellate review is 
entitlement to an effective date prior to February 3, 1988, 
for an award of a total rating for post-traumatic stress 
disorder, granted by the RO in January 1993.  The Board 
recognizes that the issues considered in the Boards November 
1983 and April 1989 decisions were entitlement to an 
increased evaluation for post-traumatic stress disorder, then 
evaluated as zero percent and 30 percent disabling, 
respectively.  However, in view of the award of a 100 percent 
rating by the RO, effective February 3, 1988, and the 
arguments advanced on appeal, the Board finds that 
characterization of this issue as set forth on the title page 
of this decision is appropriate. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in general, that the evidence shows 
that symptoms associated with his post-traumatic stress 
disorder were of such severity that a total disability rating 
was warranted prior to February 3, 1988.  Specifically, the 
appellant maintains that the effective date for the total 
disability evaluation for post-traumatic stress disorder is 
appropriately the date of the original claim.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
appellants claim of entitlement to an effective date of 
October 9, 1981, for the award of a 100 percent rating for 
post-traumatic stress disorder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellant was granted entitlement to service 
connection for post-traumatic stress disorder effective 
October 9, 1981; a noncompensable rating evaluation was 
assigned as of that time for this disability.

3.  There is persuasive evidence of record demonstrating 
total social and industrial impairment attributable to the 
appellants post-traumatic stress disorder as of October 9, 
1981, the date of receipt of the original claim.


CONCLUSION OF LAW

The appellant is entitled to an earlier effective date of 
October 9, 1981, for a 100 percent rating for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Board is satisfied that all relevant facts 
have been properly developed for appellate consideration.

Factual Background

Inasmuch as the appellant has emphasized the factual and 
procedural aspects of his claim, it is the opinion of the 
Board that a thorough recitation of the history of the case 
is necessary.  The record reflects that the appellant filed 
his original claim in October 1981, seeking service 
connection for disability, manifested by severe depression; 
anger; anxiety, difficulty sleeping; stress; survivor guilt; 
suicidal ideation; flashbacks; distrust; and difficulty with 
concentration.  The appellant indicated that he was rendered 
unemployable as a result of his disability.

Received in conjunction with the application for compensation 
benefits were lay statements from the appellants family 
members and acquaintances.  In her October 1981 statement, 
the appellants mother generally recounted that she observed 
striking changes in the appellants behavior following his 
release from service.   In that context, she noted that the 
appellant was generally isolated and withdrawn.   The 
appellants sister indicated, in her October 1991 letter, 
that the appellant was withdrawn following his discharge from 
service.   A letter from an official of a religious ministry, 
dated in September 1991, indicated that the appellant had 
received pastoral and employment training through the 
outreach program.  A report of the appellants employment 
history from November 1971 to May 1978 was also provided.   
This report disclosed that since his release from service, 
the appellant held several positions, with the longest period 
of employment lasting only months. In an Income and Net Worth 
Statement, VA Form 21-527, filed in December 1981, the 
appellant indicated that he was rendered unemployable due to 
his mental condition.  He reported that he had been 
receiving ongoing treatment at a VA medical facility for his 
psychiatric symptoms since 1970.

A review of the service medical records discloses that the 
appellant was evaluated to be without any defect or 
abnormality, and medically qualified for service, during pre-
induction and flight school examinations, in February and May 
1968, respectively.  The service records reflect that the 
appellant was seen in March 1970 for complaints of difficulty 
sleeping.  The clinical report indicated that medication was 
prescribed.  The remainder of the service medical records are 
negative for any complaints of, or treatment for psychiatric 
symptomatology.  Examination on separation from service, 
conducted in September 1970, was negative for any clinical or 
diagnostic findings relative to psychological impairment. 

During VA examination in January 1982, the appellant reported 
various stressful episodes which occurred during his period 
of military service.  On examination, he reported subjective 
complaints of difficulty sleeping, paranoia, depression, 
difficulty with concentration and memory, distrust of others, 
and suicidal ideation.  The appellant related that he was 
initially evaluated at the Veterans Center in June 1981, 
following an incident during which he attempted to shoot a 
neighbors child.  On mental status examination, the 
appellant was observed to be somewhat tense and anxious.  The 
examiner noted that while recounting his war experiences, the 
appellant smiled and laughed a lot.  The examiner opined that 
this was perhaps a reaction to tension.  The appellant was 
noted to be coherent and relevant throughout the interview.  
The examiner indicated that the appellant did not generally 
exhibit difficulty with memory; however, it was noted that he 
referred to written documentation on occasion for information 
regarding dates and locations.  The appellant denied 
hallucinations or delusions, although he reported feelings of 
paranoia when around others.  There was no evidence of 
organicity on evaluation.  The appellant was evaluated to be 
of average intelligence.  The diagnosis was post-traumatic 
stress disorder (PTSD).

By rating action, dated in January 1982, the RO granted 
service connection for PTSD.  A noncompensable rating 
evaluation was assigned for this disorder under Diagnostic 
Code 9411, effective October 9, 1981.  It was noted that 
service medical records were negative for any clinical 
findings or diagnosis of a chronic psychosis or 
psychoneurosis.  Post service medical records were noted to 
reflect diagnostic impressions of PTSD.  Reasonable doubt was 
resolved in favor of the appellant, and service connection 
was awarded.

A notice of disagreement with this rating determination was 
filed in February 1982.  It was contended that medical 
evidence demonstrated that the appellant suffered severe 
social and industrial impairment which rendered him 
unemployable.  

Of record is a December 1981 psychiatric evaluation.  The 
medical report indicated that the appellant had been 
chronically and severely depressed since service, with 
frequent suicidal thoughts and episodes of uncontrolled 
crying.  Also included among his subjective complaints were 
difficulty sleeping with occasional nightmares, restlessness, 
irritability, constant thoughts of Vietnam, paranoia, and 
anger.  The examiner indicated that the appellant initially 
refused to discuss his Vietnam experiences; however, once a 
dialogue was begun, the appellant related several stories 
concerning his Vietnam experiences.  It was the examiners 
impression that the appellant was prevented from obtaining 
assistance with his problems because of his mistrust of 
others.  It was noted that there was no evidence of dereistic 
ideation or formal thought disorder on examination.    It was 
the examiners assessment that the appellant exhibited a 
truly classic case of PTSD, chronic, severe, which was 
clearly a consequence of his combat experience in Vietnam.
 
A February 1982 private medical statement indicated that the 
appellant was at that time in the depths of depression, which 
was noted to be of such severity as to render the appellant 
immobilized.  The examiner indicated that the appellants 
depression had been increasing in severity due to the 
appellants repeated failures encountered because of his 
post-Vietnam inability to make a minimally satisfactory 
adjustment in life.  It was the examiners opinion that the 
appellant was not malingering, that the appellants 
depression approaches suicidal proportions, and that the 
appellant had been prevented from getting effective 
assistance because of his mistrust and bitterness.  It was 
the examiners assessment that the psychiatric symptomatology 
exhibited by the appellant was of such severity that it 
prevented him from engaging in substantially gainful 
employment.  His psychoneurotic disabilities were attributed 
to his military service.

Also received in February 1982 was a report concerning 
clinical findings made following psychological testing.  In 
that context, it was noted that the Minnesota Multi-Phasic 
Inventory was administered, and that the test results were 
valid.  The findings reported therein generally noted that 
the appellant exhibited depression, restlessness and 
agitation to situational stress, and that the appellant was 
suspicious and distrustful.  Duplicate copies of private 
medical reports, dated in December 1981 and February 1982, 
and previously associated with the claims folder, were also 
provided.

The RO confirmed and continued its previous rating 
determination in this matter in a March 1982 rating decision.  
This decision was predicated upon the ROs finding that an 
increased evaluation was not warranted.  It was noted that 
there was no evidence of a formal thought disorder on 
examination.  It was further noted that the appellant was not 
on medication for treatment of his condition.  A statement of 
the case was issued in March 1982.  The appellant perfected 
an appeal in this matter in April 1982.  In his substantive 
appeal, VA Form 1-9, the appellant indicated his belief that 
his service-connected disability warranted a higher rating 
evaluation than presently assigned.

During a July 1982 hearing, the appellant testified 
concerning the severity of his psychiatric symptomatology.  
In that context, he stated that he was unable to maintain 
employment for lengthy durations due to his symptoms, 
notably, his difficulty dealing with others.  He indicated 
that for this reason, he started his own business, but was 
not successful.  He attributed the failure of his self-
employment venture to stress.  The appellant thereafter 
joined a religious group, and remained affiliated with that 
group for some period.  He stated that his wife left him as a 
result of the impact of his psychiatric symptoms on their 
marriage.  The appellant reported that he initially sought 
treatment at the Veterans Center, where he underwent 
psychological evaluation.  Regarding the January 1982 VA 
examination, the appellant indicated that the medical 
examination report did not fully document all of his 
subjective complaints.  In that regard, the appellant 
indicated that he experienced some difficulty in disclosing 
the extent of his symptoms to the examiner.  He also noted 
that the examiner did not fully document information relative 
to his post service treatment.  The appellant indicated that 
he had a better rapport with his private psychiatrist, as 
this physician was also a veteran.

With respect to his symptomatology, the appellant reported 
that he experienced suicidal thoughts which he had been able 
to suppress for some time, although he indicated that this 
was becoming increasingly more difficult.  It was the 
appellants opinion that he had nothing to live for.  He 
indicated that he did not socialize, and had no friends.  He 
reported that he avoids others, and isolates himself in his 
room.  The appellant noted that he has a tendency toward 
violent behavior and, for this reason, avoids being around 
others.  He also indicated that he experienced difficulty 
sleeping, often awaking several times throughout the night.  
He described himself as hyperalert.  

Testimony was offered by the appellants mother, who reported 
that the appellant resided with her.  He was noted to remain 
closed in his room, with very little contact with her or her 
husband.  She stated that the appellant has often commented 
that he would commit suicide.  She further noted that the 
appellant ate very little food, and would often ration his 
food portions over the course of several days.  In that 
context, she noted that the appellant ate poorly, and had 
lost several pounds.  Testimony was also offered by the 
appellants sister, who generally, indicated that the 
appellant was very argumentative.  She indicated that he had 
no social contact.  The appellant resided with her for some 
period following his separation from his wife.

Received into evidence at the time was a statement concerning 
the appellants employment history since his release from 
service.  The appellant generally noted that he was unable to 
retain employment due to symptoms associated with his 
psychiatric condition, which were reportedly manifest by 
severe social and industrial impairment.  

Also received was a private medical statement, dated in June 
1982.  In that statement, the physician noted that the 
appellant had been under his care since April 1982.  It was 
the physicians assessment that while in Vietnam, the 
appellant experienced life-threatening situations that 
would affect almost everyone.  It was the examiners 
impression that the stressful events the appellant reported 
were sufficient to evoke symptoms of stress.  In that 
context, it was noted that the appellant experienced constant 
intrusive recollections of his experiences in Vietnam.  The 
appellant was noted to have a severe sleep disorder, 
manifested by nightmares.   It was noted that the appellant 
has a numbing of responsiveness and reduced involvement 
with the external world which were noted to begin following 
his Vietnam experience.  The appellant was noted to be 
suicidal and full of anger, rage, severe depression, and 
extreme anxiety.   He was noted to display a markedly 
constricted affect.  He appeared to be extremely hostile, and 
did not display a wide range of emotional response.  The 
appellant was noted to suffer impaired concentration and 
severely restricted activity.  It was the psychiatrists 
opinion that the appellant fits the criteria for post-
traumatic stress disorder due to his Vietnam experiences.  
The treatment plan included prescribed medication, and 
therapeutic counseling.  It was noted that the appellant was 
unable to be gainfully employed at that time.  His prognosis 
was guarded due to the severity of his problems and 
environmental stressors.  It was noted that the appellant was 
to be evaluated on a weekly basis because of his suicidal 
ideation.

The appellant underwent VA examination in August 1982.  The 
appellant reported that he used a variety of drugs while in 
service, but had discontinued such activity following his 
release from service, except for marijuana usage.  He denied 
alcohol usage.  On mental status examination, the examiner 
noted that the appellant displayed blocking at times, and was 
noted to hesitate before replying to questions.  It was noted 
that the appellants willingness to remain at his mothers 
home, without making social contacts or secure employment was 
suggestive of a flattened affect, although the appellant was 
noted to easily become irritated and inclined to take offense 
at very slight provocation.  The appellant reported he 
experienced difficulty sleeping, and occasional nightmares.  
The appellant indicated that he also experienced 
hallucinations.  It was noted, however, that the appellant 
asked the examiner to explain the meaning of hallucinations, 
and thereafter acknowledged that he experienced such 
manifestation.  The appellant reported that he possessed 
telekinetic abilities, and that he used white witchcraft, 
special powers used on himself for beneficial purposes.  He 
admitted episodes of paranoia.  During evaluation of the 
appellants abstract memory, it was noted that the appellant 
was able to correctly interpret more difficult proverbs, but 
provided incorrect interpretations of more simple proverbs.  
The examiner noted that this circumstance was suggestive that 
some of the appellants responses were intentionally 
incorrect.  The appellant indicated that he was unable to be 
around others.  He indicated that it was near impossible for 
him to be around three or more people.  The appellant 
reported that he resided with his mother and her husband, but 
remained in his room.

In his clinical assessment, the examiner indicated that a 
review of the medical record reflected that the appellant had 
been diagnosed with paranoid personality on at least two 
occasions.  It was also noted that while a patient at the VA 
medical facility, participating in the veterans program, a 
diagnosis of PTSD was suspected but not proven; yet, a 
diagnosis of borderline personality with passive-aggressive, 
paranoid and schizo-typal features was noted.  The examiner 
commented that the appellant was certainly not one whose 
impairment is easily diagnosed.  In that context, it was 
noted that a review of medical text material indicated that 
for diagnostic purposes, clinical evaluation of PTSD (delayed 
traumatic disorder) was characteristically marked by the 
re-experiencing the traumatic event, numbing of responses, 
etcetera.  In that regard, it was noted that the appellant 
had twice been examined in conjunction with this examination, 
and that on each occasion, the appellant failed to mention 
his Vietnam experiences of his own initiative, but instead 
only addressed this subject matter when questioned by the 
examiner.  It was further noted that no visible startle 
response could be elicited from the appellant when a sudden, 
loud noise was produced.  The examiner further noted that 
even after [the examiners] mentioned possible emotional 
trauma in Vietnam, [the appellant] made no claim of re-
experiencing this and, in fact, implicitly denied reliving 
it.  It was noted that the appellant expressed no feelings 
of guilt.  It was further noted that his chief complaint was 
that he could not tolerate being around others.  The 
diagnosis was schizophrenic reaction, paranoid type, chronic.  
The examiner noted that PTSD was not found on examination. 

Received in September 1982 were various private and VA 
medical records.  Clinical records, dated from September 1981 
to October 1981, document VA treatment the appellant 
received.  A review of these records shows that the appellant 
was referred to the outpatient clinic for evaluation.  During 
the initial interview, a preliminary diagnosis of post war 
stress syndrome was noted.  It was noted that the appellant 
was participating in a veterans rap group, at that time.  
The appellant was seen for follow-up evaluation in October 
1981, at which time he indicated that he was not immediately 
aware of his symptoms following his release from service.  In 
that context, the appellant indicated that he was 
experiencing problems with maintaining employment during that 
period.  It was not until he discussed his problems with 
persons at the Veterans Center that he became aware of the 
clinical significance of his problems.  It was noted, 
however, that the appellant continued to experience some 
difficulty in discussing his problems with counselors at the 
Veterans Center, due to his mistrust of others, particularly 
those having an affiliation with the government.  The 
appellant reported subjective complaints of difficulty 
sleeping.  The remainder of these clinical reports document 
evaluation for conditions unrelated to the subject of this 
appeal.

A July 1982 private medical report from the appellants 
psychiatrist was submitted for review.  This examination was 
conducted in conjunction with the appellants claim for 
Social Security disability benefits.  The appellant was noted 
to be attending rap group sessions for Vietnam veterans, and 
therapeutic sessions with his psychiatrist on an irregular 
basis.  It was noted that the appellant resided with his 
mother, spent the majority of his time at home, was extremely 
withdrawn, and had no friends.  The appellant was noted to 
have absolutely no trust for people.  He was noted to be 
chronically suicidal.  The appellant was noted to have a 
constant preoccupation with his experiences in Vietnam.  He 
reported that he experienced difficulty sleeping and poor 
concentration, resulting in moderate impairment in memory.  
The report referenced that the appellant underwent therapy as 
a teenager relative to familial problems.  The appellant was 
noted to have had three previous suicidal episodes, although 
it was unclear whether the appellant ever attempted to act on 
these impulses.  Following his release from service, the 
appellant joined a religious group, described by the 
appellant as a cult.  Since that time, the appellant was 
noted to experience difficulty maintaining employment.  The 
examiner indicated that the appellant had been unable to 
maintain a job for a significant period of time.

On mental status examination, the appellant was noted to 
maintain little eye contact.  He was alternately cooperative, 
and then would become uncooperative.  His mood was evaluated 
to be one of extreme anger, rage, anxiety and depression.  He 
was very guarded and mistrustful.  His affect was blunted.  
On evaluation of his thought content, there was no evidence 
of looseness of association or tangential thinking.  The 
appellant denied experiencing hallucinations, but indicated 
that he experienced flashbacks associated with Vietnam.  His 
thought processes were noted to include paranoia.  There was 
evidence of suicidal and homicidal ideation.  In that 
context, it was noted that the appellant could become quite 
threatening at times, and act out violently.  He was noted 
to be frustrated and in extreme despair.  The examiner 
indicated that the appellants reality testing yielded poor 
results, showing the appellant to exhibit a self concept of a 
totally disabled individual.  In that context, it was noted 
that the appellant was in some respects extremely dependent, 
and in other respects was independent, and that this 
circumstance resulted in serious conflict.  The appellant 
exhibited minimal insight and severely impaired judgment.  
The diagnostic impression was PTSD, severe, secondary to 
Vietnam (Axis I), and severe mixed personality disorder (Axis 
II).  Past acute episodes of schizophrenia were noted to have 
resolved, and this disorder was ruled out as a diagnosis.  
The examiner noted that the appellant had a very guarded 
prognosis.  It was noted that the appellant had not been able 
to adjust to society.  The examiner commented that the 
evaluation revealed

significant developmental problems from 
childhood[,] and his experiences in Vietnam 
have been devastating.  Because of this 
combination he has been unable to function in 
either a social or an occupational capacity.  
There is a definite risk of suicide or 
violent acting out.

Duplicate copies of the December 1981, and February and June 
1982 private medical statements were also provided in July 
1982.

Received in October 1982 was a VA hospital summary relative 
to the appellants June 1982 admission into the veterans 
program.  The clinical report indicated that at the time of 
his admission, the appellant complained of temper tantrums, 
insomnia, suicidal ideation, inability to get along with 
others, depression, intrusive thoughts of Vietnam, 
nightmares, startle response, and fear of airplanes.  The 
appellant generally recounted stressful incidents related to 
his military experience.  He also reported post service 
psychiatric treatment during the prior two year period.  
Clinical notes document the appellant reported that he had 
attempted suicide on at least three occasions, and was 
fearful that he might act out again resulting in injury to 
himself or others.  The diagnostic impression indicated that 
post-traumatic stress disorder was suspected, but not proven.  
A clinical assessment of borderline personality with passive 
aggressive paranoia and schizotypal features was also 
indicated.  The discharge summary noted that the appellant 
was only briefly enrolled in the program, taking a rather 
passively hostile stance towards the program and his peer 
group.  He was discharged on an unauthorized absence 
status.  It was noted that mental status examination of his 
psychiatric status was insufficient for compensation review.  
Although the appellant was believed to be competent at the 
time of his departure from the program, it was noted that he 
was unemployable due to his continuing aberrant social 
functioning.
 
Received in November 1982 were duplicate VA clinical records, 
dated from September 1981 to October 1981.

By rating action, dated in November 1982, the RO denied the 
appellants claim for an increased rating evaluation for 
PTSD.  This determination was based upon the ROs finding 
that the evidence did not warrant a higher rating.  In that 
context, it was noted that VA examination was negative for 
any symptoms of PTSD.  Examination revealed paranoid type 
schizophrenic reaction, which was noted not to be of service 
origin.  It was noted that in the absence of PTSD 
symptomatology, a compensable rating evaluation was not 
warranted.

A supplemental statement of the case was issued in December 
1982.  It was noted that a compensable rating evaluation was 
not warranted as PTSD symptoms were not shown on VA 
examination.

In written argument submitted in support of the appellants 
claim for an increased rating evaluation, the service 
representative noted that medical evidence of record 
demonstrated symptomatology of such severity, that a 
compensable rating was warranted.  It was noted that the 
record reflected differences in medical opinion which should 
be resolved in the appellants favor.

In February 1983, the appellant requested a 30-day extension 
in order to submit additional medical evidence for 
consideration by the RO.  By letter, dated in March 1983, the 
RO granted the appellant a 30-day extension.  The record 
reflects, however, that the notification letter was returned 
as undeliverable, as the appellant changed his residence.  An 
additional 30-day extension was subsequently granted.

Received in April 1983 was a duplicate copy of a March 1983 
private medical report.  An article concerning the religious 
group to which the appellant belonged for a period following 
his release from service was provided.  A duplicate copy of 
the lay statement by the appellants mother was also 
provided.

Received in June 1983 was a private psychiatric report, dated 
in March 1983.  The examiner indicated that the purpose of 
this report was to respond to clinical findings noted on VA 
medical examination report, dated in August 1982.  In that 
context, the examiner noted that the appellant was a 
difficult patient to evaluate and treat.  The appellant was 
noted to be seriously affected by his emotional problems, but 
continued to be guarded and selective in his release of 
information, and had not shown any interest in long-term 
psychotherapy.  In the examiners review of his own clinical 
records and consultation with other private examiners who 
evaluated the appellant, it was apparent that the appellant 
was profoundly affected by his Vietnam experiences.  When 
queried as to his reasons for not providing more information 
concerning his Vietnam experiences, the appellant indicated 
his belief that VAs file documented more than enough 
information, and that the VA examiners were more interested 
in obtaining other information.  Generally, it was the 
examiners impression that the VA medical examination report 
did not reflect accurate clinical findings or relevant 
history.  The examiner further noted that the appellant may 
have developed acute schizophrenic reaction or, 
alternatively, schizotypal personality disorder, in addition 
to his existing PTSD condition.  Finally, it was the 
examiners contention that a diagnostic finding of PTSD for 
the appellant, given his particular guarded effect, would 
require evaluation over an extended period.  

In correspondence, dated in August 1983, the appellant 
indicated that the events of Vietnam were so distressful to 
him that he is unable to discuss the events.  He related that 
the manifestations of his traumatic experiences have resulted 
in his isolation from others, in addition to other symptoms.  
It was the appellants contention that the VA examination was 
inadequate in that his symptomatology was not accurately 
recorded, and that diagnostic findings premised upon such 
symptomatology were suspect.

In October 1983, the appellant submitted additional evidence 
for consideration in conjunction with his claim for an 
increased evaluation.  In handwritten correspondence, the 
appellant documented various symptoms related to his PTSD 
condition.  In that context, he noted that he experienced 
difficulty with memory, and avoidance of others.  He 
indicated that his employment history clearly demonstrates 
that his symptoms are of such severity that he is rendered 
unemployable, as evidenced by his having held several jobs 
for short durations.  (State and federal tax documents for 
the taxable years from 1976 to 1980 were provided.)  The 
appellant acknowledged that he has great difficulty in 
discussing his symptoms with medical personnel.  He noted 
that his service records would substantiate his contentions.   
A copy of the applicable schedular criteria was provided, 
with a notation that the symptoms referenced in the schedular 
criteria had been demonstrated in this case.
 
Also included were service administrative records, which 
document that the appellant was awarded the Air Medal and 
Army Commendation Medal with Oak Leaf Cluster, and V 
device.

Duplicate copies of various private and VA treatment records, 
and documents pertaining to VA review and adjudication of the 
appellants claim were also provided, with notations by the 
appellant providing further explanation of the history noted 
therein.  

An August 1982 private medical report indicated that the 
appellant was referred for evaluation of possible organic 
brain damage syndrome.  The appellant was noted to complain 
of difficulty with memory and concentration, fear of being 
around others, severe depression, and increasing difficulty 
controlling suicidal and homicidal tendencies.  The report 
indicated that a battery of psychological tests was 
administered.  The results of the tests were suggestive that 
the appellants present level of intellectual functioning 
showed minimal impairment attributable to psychological 
factors.  It was further noted that the results were not 
indicative of organic brain damage syndrome.  Testing was 
noted to also be significant for severe dysthymic disorder 
superimposed on a paranoid personality disorder, in addition 
to PTSD.  The examiner noted a diagnostic impression, under 
the Diagnostic Statistical Manual (DSM-III), as PTSD, 
chronic; dysthymic disorder, chronic, severe (Axis I); and 
paranoid personality disorder (Axis II).  It was the 
examiner's opinion that the appellant was gravely disabled 
and in imminent danger of self-destructive behavior and 
possible danger to others.  It was further the examiners 
finding that the appellant has been disabled from all 
substantial gainful activity for a period of more than twelve 
months, and there is no doubt that his total disability will 
continue for at least two years if he lives. 

In an October 1983 lay statement, the appellants former wife 
recalled observing the appellant exhibit behavioral 
problems.  In that context, she indicated that the 
appellant was prone to outbursts of anger at little 
provocation, depression, and that he experienced difficulty 
in maintaining employment.  She indicated that the appellant 
has a negative outlook.  Duplicate copies of lay statements 
by the appellants mother and sister, and the gospel outreach 
program official were provided.

Finally, in a (undated) transcribed statement, the appellant 
indicated that he was advised to seek compensation benefits 
by staff at the Veterans Center.  He indicated that the date 
of the onset of his totally disabled status was appropriately 
May 1981, rather than May 1978, the date when he last worked.  
The appellant indicated that the space allotted in the 
application form for his compensation benefits did not permit 
him to delineate the breadth of his symptomatology.  In that 
regard, the appellant noted his symptoms included severe 
depression; extreme anger; severe anxiety; sleep disturbance; 
tendency to react under stress with survival tactics, psychic 
or emotional numbing; emotional constriction; inability to 
work; extreme guilt; hyperalertness; avoidance of activities 
that arouse memories of traumas in the war zone; suicidal 
feelings and thoughts; flashbacks to Vietnam; fantasies of 
retaliation and destruction; cynicism and distrust of 
government and authority; alienation; overconcern with 
humanistic values; negative self-image; memory impairment; 
hypersensitivity to justice; problems with intimate 
relationships; difficulty with authority figures; emotional 
distance from others; inability to talk about war 
experiences; and a tendency toward fits of rage.  He related 
that these symptoms had their onset in 1969, and have become 
increasingly more severe.

In November 1983, the Board granted an increased evaluation 
from zero percent to 30 percent for the service-connected 
PTSD condition.  This determination was predicated upon the 
Boards finding that a review of the totality of evidence 
demonstrated considerable industrial impairment.   It was 
noted that while paranoid schizophrenia and schizoptypal 
personality traits had been diagnosed in addition to PTSD, it 
was not possible to reasonably dissociate the symptoms from 
the diagnostic classifications noted.  A January 1984 rating 
decision implemented the Boards decision, assigning an 
increased rating for PTSD, effective October 1981.  

The record reflects that the RO was advised in August 1984, 
that the appellant had been hospitalized at a VA medical 
facility that month, for treatment relative to his service-
connected disability.  

A September 1984 clinical report indicated that the appellant 
had undergone VA hospitalization for treatment of symptoms 
related to his service-connected disability.  A certification 
of 21 consecutive days of hospitalization was subsequently 
received. By rating action, dated in September 1984, a total 
temporary rating evaluation was assigned for this period of 
hospitalization; thereafter, the 30 percent rating was to be 
reinstated.

In February 1986, the appellant sought an increased rating 
evaluation for his service-connected disability.  In that 
context, the appellant noted that his symptoms had increased 
in severity.

Received in April 1986 was the hospital summary, VA Form 10-
1000, for the August 1984 admission.  At the time of his 
admission, the appellant noted complaints of inability to get 
along with his co-workers.  He indicated that he did not have 
any friends, and that he had recently been evicted.  It was 
noted that the appellant had a long-standing history of 
various psychological deficit, to include paranoid 
tendencies and anxiety.  He was also noted to experience 
depressive episodes between his anxiety attacks.  On mental 
status evaluation, the appellant was alert and oriented, but 
guarded, often refusing to answer questions.  The examiner 
noted that the appellant had a tendency to talk in a 
circumlocutory manner.  The appellant denied perceptual 
distortions, but indicated that he occasionally hears vague 
voices.  His affect was blunt, with no overt depression 
noted.  His memory was fair.  His judgment was noted to be 
intact.  During his hospital course, the appellant was noted 
to be isolative, although he did attend group therapy 
sessions.  His status upon discharge, in March 1985, was 
noted as mildly improved.  He was not placed on medication 
either during this hospitalization or at the time of his 
discharge.  The appellant was referred for further 
therapeutic counseling.  His prognosis was noted as poor.  
The diagnostic impression was PTSD, delayed (Axis I), and 
mixed personality disorder, paranoid and passive/aggressive 
personality (Axis II).

In a May 1985 rating decision, the RO reinstated the 30 
percent rating evaluation for the service-connected 
disability.  It was noted that the (August 1984) hospital 
summary did not distinguish between symptoms related to 
either of the psychiatric disorders diagnosed relative to 
this period of hospitalization.  An at once examination 
was to be scheduled for purposes of evaluating the severity 
of the appellants disability.  

The appellant underwent VA examination in July 1985.  The 
medical examination report indicated that the appellant began 
working approximately six to eight weeks earlier as a 
motorcycle technician.  The appellant was noted to be happy 
with his employment.  During the interview, the appellant 
reported that he was readjusting and was hopeful that his 
employment would continue.  The appellant reported that his 
alienation from others was worse since his release from the 
hospital, and that he had no social interaction.  The 
appellant noted that he deals with his depressive episodes by 
denial, and that he had gained approximately 100 pounds.  It 
was noted that the appellant did not participate in follow-up 
therapeutic care, see any physician, or take prescribed 
medication.  This circumstance was attributed, to some 
extent, to the appellants feeling of being fed up with 
the VA system.  He reported that he used marijuana as a form 
of self-medication.

On mental status examination, the appellant was noted to be 
hostile and, initially, showed a flat affect related in a 
tense and goal-directed way.  He was alert and oriented in 
all spheres.  He exhibited an organized mindset.  There 
was no evidence of psychotic manifestations present in his 
thinking.  The appellant was able to recall two of three 
objects, and four of five presidents.  The appellant 
performed extremely poor on calculations.  The appellant was 
noted to have an average fund of knowledge, and above average 
intelligence quotient (IQ).  The diagnostic impression was 
PTSD (Axis I); mixed personality disorder with avoidant, 
paranoid, and passive/aggressive features (Axis II).  The 
examiner noted that while the appellant had just begun to 
work again, he was still impaired in social functioning as 
part of his psychological avoidance.

The RO, in an August 1985 rating decision, confirmed and 
continued its previous rating evaluation in this matter.  
This determination was predicated upon the ROs finding that 
the evidence did not demonstrate significant changes in the 
appellants symptomatology.

Received in March 1986 was a certification of 21-days of 
consecutive hospitalization.  This report indicated that the 
appellant had undergone VA hospitalization from January to 
March 1986.  The admitting diagnosis was noted as PTSD, and 
borderline schizophrenia.  An interim report, completed in 
mid-March 1986, indicated that the appellant reported 
subjective complaints of inability to adapt outside, mild 
depression, and resistance to treatment.  It was noted that 
the working diagnosis, at that time, was character disorder, 
passive/aggressive type.

In June 1986, the RO confirmed and continued the 30 percent 
rating assigned for the service-connected disability.  A 
total temporary evaluation was awarded for the period of 
hospitalization.  It was noted that a review of the record 
would again be made upon receipt of the complete hospital 
summary relative to this admission.

Received in July 1986 was the discharge summary, VA Form 10-
1000, for the January 1986 admission.  It was noted that 
prior to this admission, the appellant resided with his 
sister.  On admission, the appellant noted complaints of his 
inability to function in society, associated with suicidal 
ideation and overt depression.  It was noted that the 
appellant was fired from his position as a motorcycle 
technician approximately five months after he began working.  
It was noted that the appellant had sought readmission to the 
Veterans Program, but was denied as it was believed that his 
condition was not acute.  

On mental status examination, the appellant was noted to be 
cooperative, but he maintained poor eye contact.  His speech 
was pressured and angry.  The examiner indicated that the 
appellant was articulate and had need to be in a Vietnam 
veterans program, and felt ready to talk about his 
problems.  The appellant reported that he has been 
depressed for several years, and has been unable to integrate 
into society upon returning from Vietnam.  He denied any 
suicidal thoughts.  He was angry, but noted to generally 
handle this in a passive/aggressive manner.  His insight and 
judgment were noted to be poor.  The appellant was noted to 
lack any real support system of friends or family.   During 
his hospital course, the appellant participated in all 
programs, to include group therapy, milieu management, and 
drug treatment.  However, he remained isolated, withdrawn, 
and suspicious during most of his admission.   He was 
prescribed various medications during this admission, and was 
provided with a 28-day supply of medication upon discharge.  
At the time of his discharge in March 1986, the appellant 
appeared to be intact without any overt depression.  There 
was no evidence of suicidal or homicidal thoughts, overt 
psychosis, delusions, or hallucination.  It was noted that 
the appellant was competent, but had been unable to work.  
The diagnostic impression was PTSD syndrome; borderline 
personality disorder; bipolar illness, depressive type (Axis 
I); and passive aggressive personality (Axis II).

Following a review of the hospital summary, the RO continued 
the 30 percent evaluation for PTSD in August 1986.  It was 
noted that the evidence did not demonstrate severe symptoms 
of PTSD.

In correspondence, dated in September 1986, the appellant 
requested a personal hearing in connection with his claim for 
an increased evaluation.  By letter, dated in September 1986, 
the appellant was advised of the date and time for his 
scheduled hearing in October 1986.  In October 1986, the 
appellant advised the RO that he would be unable to attend 
the scheduled hearing.  He requested to have the hearing date 
rescheduled.  The hearing was subsequently rescheduled, and 
the appellant was notified of the date and time.  In December 
1986, the appellant again requested to have the hearing 
rescheduled, reportedly due to a scheduling conflict with a 
witness.   The hearing was rescheduled, with notification 
forwarded to the appellant in February 1987.  A notation in 
the claims folder indicated that the appellant failed to 
appear for the February 1987 hearing.  Also contained in the 
claims folder is VA Form 21-4138, received on the date of the 
scheduled hearing.  In this correspondence, it was noted that 
the appellant requested to cancel the hearing, indicating 
that he no longer wished to have a hearing in this matter.

Received in December 1986 was an authorization for the 
release of VA medical records to the Social Security 
Administration for use in conjunction with that agencys 
review of the appellants application for disability 
benefits.  An additional request for information was received 
from that agency in June 1987.

Received in December 1986 were private medical records, dated 
in July 1984.  A review of these clinical reports disclose 
that the appellant was hospitalized for acute stress 
reaction.  At the time of his admission, the appellant was 
evaluated as paranoid and delusional.  He was noted to have 
displayed threatening behavior over the course of the 
previous two weeks.  The appellant reported that he 
experienced constant flashbacks of his Vietnam experience, 
and suicidal ideation.  Initial evaluation showed the 
appellant to be alert and oriented, but agitated and 
paranoid.  The report reflects that the appellant was 
thereafter transferred to a VA hospital in August 1984.  

Also received was a medical summary conducted in conjunction 
with the appellants claim for Social Security benefits. The 
medical report indicated that the appellant was evaluated 
with an anxiety related disorder.  The report indicated that 
the appellant experienced difficulty sleeping, often awaking 
several times during the night.  He related that he 
experienced great difficulty going out and being around 
others, noting that he only leaves his home when necessary.  
The appellant reported that his symptoms are attributable to 
his service in Vietnam.  The appellant also reported symptoms 
of intrusive thoughts, outbursts of anger, difficulty 
concentrating, depression, fear, anxiety, and suicidal 
ideation.

In February 1987, the appellant filed a notice of 
disagreement with the August 1986 rating decision, which 
denied an increased evaluation for the service-connected 
disability.

A supplemental statement of the case was issued in April 
1987.  It was noted that no severe symptoms of PTSD were 
described in conjunction with the January 1986 
hospitalization or upon discharge.  In that context, it was 
further noted that significant characterological difficulties 
were noted, but that such symptoms were not the basis for an 
increased evaluation for PTSD.

In May 1987, the appellant requested additional time to 
prepare his appeal for consideration by the Board.   By 
letter, dated in June 1987, the appellant was granted an 
extension (until August 1988) to prepare his appeal.

During a June 1987 VA examination, the appellant reported 
that he was fired from his most recent employment following 
only four months.  In that regard, the appellant maintained 
that the record clearly demonstrated a pattern of inability 
to maintain employment due to his PTSD symptomatology.  He 
reported subjective complaints of panic attacks, depression, 
intrusive thoughts of Vietnam, anger with aggressive 
outbursts, and feelings of paranoia.  On examination, the 
appellants affect was flat.  He avoided eye contact.  It was 
noted that the appellant was stressed, and displayed a very 
negative and hostile attitude.  The appellant was noted to be 
suspicious and paranoid.  There was no evidence of 
disorganization of his mindset.  The examiner was able to 
follow the appellants train of thought, which was noted to 
be goal-directed and goal-reached destination.  The 
appellant did not display any abnormality of recent or remote 
memory.  His judgment and insight were noted to be impaired.  
The diagnostic impression was PTSD, and dysthymic disorder 
(Axis I).  In his assessment, the examiner indicated that the 
appellant presented himself as a maladjusted, hostile, 
underachieving Vietnam veteran with poor social and 
occupational functioning. 

In a July 1987 rating decision, the RO confirmed and 
continued the rating evaluation assigned for the service-
connected disability.  This determination was based upon the 
ROs finding that the evidence did not demonstrate a change 
in the severity of the appellants symptomatology.

In August 1987, the appellant perfected an appeal in this 
matter.  In his substantive appeal, VA Form 1-9, the 
appellant indicated his belief that his symptomatology was of 
such severity that he was rendered unemployable and, thus, 
warranted a total rating for his disability.  In a very 
detailed statement, the appellant noted his disagreement with 
inaccurate clinical findings recorded in medical examination 
reports, and diagnostic impressions based upon such findings.  
In that context, the appellant reviewed the private and VA 
medical evidence of record, indicating the areas containing 
such inaccuracies.  A careful review of his statement, 
generally, sets forth the contention that the appellants 
current psychiatric disability consists solely of 
symptomatology related to PTSD.  He noted that his symptoms 
were attributable to his Vietnam experience, rather than 
events which examiners have suggested occurred during his 
childhood, or have attributed to a personality disorder or 
some other psychiatric impairment, such as schizophrenia.  
The appellant further noted that his symptomatology is of 
such severity as to result in total and incapacitating social 
and industrial impairment.  He maintained that a total rating 
was warranted.    

 Received in August 1987 were duplicate copies of the private 
medical records, and a medical summary prepared in connection 
with the appellant's pending claim for Social Security 
benefits based upon his PTSD condition.

Also received were medical records, dated from January to 
March 1986.  These clinical reports and progress notes refer 
to the appellant's 1986 private and VA hospitalizations.

In correspondence, dated in August 1987, the appellant 
indicated his belief that documentary evidence provided in 
conjunction with his original claim clearly established 
entitlement to service connection for PTSD, and substantiated 
a total rating for this condition.  In particular, the 
appellant maintained that the evidence of record demonstrated 
that for many years he experienced extreme difficulty in 
adjusting socially and industrially.  It was further 
contended by the appellant that the RO failed to develop 
relevant facts pertinent to his claim, if the RO had 
determined that the documentary evidence submitted, namely, 
private medical records were insufficient.

A duplicate copy of the discharge summary associated with the 
January 1986 VA hospitalization was received in January 1988.

A supplemental statement of the case was issued in February 
1988.  It was noted that symptoms documented on VA 
examination in June 1987 had remained essentially unchanged, 
and that an increase in the rating evaluation was not 
warranted.  It was further noted that if the appellant had 
received treatment at a VA or private medical facility, then 
such information or records should be provided to the RO for 
further consideration in this matter.  VA Forms 21-4142, 
Authorization For Release Of Information, were provided to 
the appellant.

In March 1988, the appellant requested a personal hearing in 
this matter.  In correspondence, dated in April 1988, the 
appellant canceled his request for a personal hearing.  He 
requested that his claim be expeditiously transferred to the 
Board for review.  He further noted that additional evidence 
would be forwarded to the Board for review.

Received in May 1988 were clinical records pertaining to 
treatment the appellant received in 1986.  Included among 
these documents were duplicate copies of the hospital summary 
for the January 1986 VA admission, and the certification of 
VA hospitalization for a period of 21 consecutive days.  
Treatment records, dated from April to September 1986, 
documented treatment for unrelated conditions.

In April 1989, the Board granted an increased evaluation from 
30 percent to 50 percent for the service-connected PTSD 
condition.  It was noted that the appellant's symptomatology 
was productive of substantial social and severe industrial 
impairment (referencing the diagnostic criteria in effect 
prior to February 3, 1988).  It was noted that the issue of 
entitlement to compensation based upon individual 
unemployability had been raised by the appellant, and the 
matter was referred to the RO for the appropriate 
development.

The RO, in a May 1989 rating decision, implemented the 
Board's decision in this matter, assigning a 50 percent 
evaluation under Diagnostic Code 9411.  The effective date of 
this award was April 1, 1986.  The record reflects that the 
appellant was provided with the appropriate applications for 
a claim of individual unemployability.  In June 1989, the 
appellant submitted VA For 21-4192, Request For Employment 
Information In Connection With Claim For Disability Benefits, 
which reflects that the appellant was not employed.  In his 
Application For Increased Compensation Based On 
Unemployability, VA Form 21-8940, the appellant reported that 
he was totally disabled due to his PTSD condition.  He 
reported that he not been hospitalized during the preceding 
12 month period.  He indicated that his disability prevented 
full time employment since May 1978.

Received in September 1989 was a duplicate of the hospital 
summary of the August 1984 VA hospitalization.  A clinical 
report, dated in October 1984, documented treatment the 
appellant received for an unrelated condition.

In correspondence, dated in February 1990, the appellant 
requested an administrative review of his claims folder, with 
particular attention to the rating evaluation assigned for 
his PTSD condition.  In that regard, the appellant indicated 
that prior rating adjudications by the RO were premised upon 
either incorrect information or an incomplete record.  In an 
attachment to his July 1987 substantive appeal, the appellant 
referenced corrections relative to the factual background and 
medical history.

In August 1990, the RO denied entitlement to a total rating 
based upon individual unemployability.  The record reflects 
that the appellant filed a notice of disagreement relative to 
this rating determination in January 1991.  In that 
correspondence, the appellant indicated that his PTSD 
condition rendered him unemployable.  A statement of the case 
was issued in January 1991.  In his substantive appeal, VA 
Form 1-9, filed in March 1991, the appellant indicated that 
he was seeking an "increased rating for post-traumatic stress 
disorder."  In that context, the appellant indicated that 
symptoms related to this disability resulted in complete 
industrial impairment.  In support of his contentions, the 
appellant pointed to the medical evidence of record which, he 
asserted, clearly demonstrated the nature and severity of 
impairment associated with his service-connected disability.  
The record reflects that written argument was submitted by 
the service representative on the question of entitlement to 
a total rating based upon individual unemployability in April 
and July 1991.

In correspondence, dated in September 1991, the appellant 
reiterated his contention that the nature and extent of his 
PTSD symptomatology warranted a 100 percent rating 
evaluation.

The record discloses that the Board reviewed this matter on 
the question of entitlement to a total rating based upon 
individual unemployability in November 1991.  Following a 
preliminary review of the case, the Board determined that 
further evidentiary development was warranted.  In that 
context, it was requested that the appellant undergo further 
VA examination, to include a social and industrial survey.

Information obtained during a March 1992 social survey 
revealed that the appellant resided in a trailer behind his 
mother's home.  Statements by the appellant's mother and 
stepfather were noted to be consistent in their descriptions 
of the appellant's demeanor and lifestyle.  In that context, 
it was noted that the appellant rarely ventures out of the 
trailer, and has no social contacts, even with his parents.  
It was also noted that the appellant would only travel to the 
store at times when stores are least busy.  It was the 
examiner's assessment that the appellant was angry, sullen, 
suspicious, and distrusting of others.  The appellant was 
noted to be articulate and obsessed with describing his 
experiences since his release from service.  The appellant 
was noted to lead a very isolated life.  He was not hopeful, 
and saw no end to his reclusive existence, reportedly due to 
considerations of safety for himself and others.  It was the 
examiner's opinion that "given [the appellant's] present 
disposition, personality, etcetera, there was little to 
indicate that the veteran can be successfully employed."

In a statement from the appellant's mother, dated in March 
1992, she reported that the appellant's behavior changed 
following his return from military service.  In that regard, 
she recounted that the appellant had once been friendly and 
outgoing, but was now isolated without any social contact.  
She noted that despite some period of therapeutic counseling, 
his behavior has remained unchanged, with no sign of 
improvement. 

During an April 1992 field examination, the appellant 
reported that he experienced difficulty sleeping, and becomes 
hyper-disturbed for weeks at a time.  He indicated that he 
did not experience nightmares, but instead has intrusive 
thoughts and memories throughout the day.  With respect to 
his employment history, the appellant indicated that he has 
never obtained a job through his own efforts.  He reported 
that he has lost all of his jobs due to symptoms related to 
his PTSD condition.  The examiner noted that the appellant's 
mother generally reported that she observed changes in the 
appellant's behavior following his release from service.  She 
and others in the neighborhood, generally, confirmed that the 
appellant remains isolated from others, with no social 
contacts.

In correspondence, dated in November 1992, the appellant 
generally reiterated his contentions concerning the severity 
of his service-connected disability, and entitlement to an 
increased rating in connection with this disability.

The appellant underwent VA examination in August 1992.  The 
appellant reported that his experiences in Vietnam changed 
him, altering his personality so that he is unable to 
tolerate even the most minimal stresses.  He noted subjective 
complaints of fits of rage, which are unpredictable and may 
be explosive.  He also reported panic attacks, distrust of 
others, a suspicious nature, alienation, daily thoughts of 
Vietnam, and difficulty sleeping.  The examiner noted an 
extensive review of the evidence documented in the claims 
folder.  In that regard, it was noted that a review of this 
information showed that "not much has changed" regarding the 
appellant's condition.  

On mental status examination, it was noted that the appellant 
was difficult to interview in that he was guarded and 
suspicious.  He was noted to be oriented in all spheres.  
Objective findings noted on examination showed the appellant 
to be generally tense and anxious.  The appellant would 
frequently shift his gaze and attention to people passing 
outside the interview room.  He was also noted to respond to 
extraneous noises.  The appellant appeared to be hyperalert 
to his surroundings.  He maintained poor eye contact 
throughout the interview, with closed and guarded body 
posture.  He was noted to speak in a loud voice, suggestive 
of anger, resentment, and his perceived betrayal by the 
system.  The appellant was noted to speak freely and 
spontaneously, without increase in latency.  His stream of 
mental activity tended to be somewhat circumferential.  It 
was noted that the appellant was able to maintain focus upon 
the purpose of the interview.  The examiner noted that the 
appellant's memory appeared to be stacked, so that his 
thought content could become somewhat digressive.  His affect 
was somewhat hostile, but the examiner noted the appellant 
was able to demonstrate an adequate capacity to maintain 
control of his impulses.  There was no lability detected, and 
the appellant did not appear to be significantly depressed.  
The appellant did not describe experiencing any 
hallucinations or delusions.  He reported feelings of 
estrangement and detachment from others and normal human 
emotions.  He was not evaluated as homicidal or suicidal, 
notwithstanding prior episodes of violence exhibited towards 
himself and others in the past.  The appellant acknowledged 
daily intrusive thoughts about Vietnam.  It was noted that 
the appellant's mistrust of others had its onset while he was 
stationed in Vietnam, but that this circumstance did not take 
on the proportions of delusions or ideas of reference.  
Overall, the appellant's reality testing was noted to be 
intact.  His judgment and insight were evaluated as good.  
The diagnostic impression was PTSD, prominent and by 
history; beginning at the time of his experiences in Vietnam 
and at the present time related to be extreme in severity 
(Axis I).  A diagnosis of personality disorder, not 
otherwise specified (Axis II) was also indicated.  The 
appellant was evaluated with a Global Assessment of 
Functioning Scale score of 30, with that score also noted to 
be the highest score recorded in the past year.  

In his clinical assessment, the examiner noted that the 
appellant, by examination and history, met the criteria for 
diagnosis of PTSD under the guidelines noted in DSM-IIIR.  It 
was further noted that a diagnostic finding of personality 
disorder was also warranted based upon the appellant's 
characterologic disturbance.  The examiner indicated that 
while the appellant had experienced a disturbance in his 
personality that developed during service, there was no clear 
clinical definition or diagnostic criteria under which it 
could be classified.  For this reason, the examiner 
identified this aspect of the appellant's impairment as a 
personality disorder, not otherwise specified.  It was the 
examiner's opinion, based upon a review of the clinical 
findings and the record, that the appellant was unemployable 
as a direct result of his PTSD condition.

By rating action, dated in January 1993, the RO granted an 
increased evaluation from 50 percent to 100 percent for the 
service-connected PTSD, under Diagnostic Code 9411.  The 
effective date of this award was February 3, 1988, the date 
on which the revised criteria for the evaluation of 
psychiatric disabilities became effective.  In that context, 
the RO noted that consideration of these schedular criteria 
permitted an award of a total rating.  These schedular 
criteria became effective on February 3, 1988.

In correspondence, dated in November 1994, the appellant 
indicated that he previously forwarded a notice of 
disagreement relative to the (January 1993) rating decision 
to the RO in December 1993.  In particular, he noted 
disagreement with that aspect of the decision which assigned 
an effective date of February 1988.  He maintained that the 
appropriate effective date was the date of his original 
claim, October 1981.

In an administrative decision, dated in March 1995, the RO 
indicated that the referenced (December 1993) correspondence 
had not been associated with the claims folder.  It was 
noted, however, that the appellant had provided sufficient 
evidence that a timely notice of disagreement relative to the 
January 1993 rating had been received.

In correspondence, received in February 1995, the appellant 
indicated that the effective date of his total rating is 
appropriately the date of the original application for 
benefits.  However, the appellant indicated that his 
unemployability actually had its onset in September 1970, the 
date of his discharge from service since his disability is 
attributable to his in service experiences.

A statement of the case was issued in March 1995.  It was 
noted that the appellant's claim for an increased evaluation 
based upon individual unemployability was received in June 
1989.  The effective date of the total rating was February 
1988, the effective date of the revised criteria for rating 
psychiatric disabilities, upon which the increased rating in 
this case was based.  It was noted that the revised criteria 
provided for a 70 percent evaluation upon evidence of severe 
social and industrial impairment.  It was further noted that 
regulations further permit that when a single disability is 
rated at 70 percent, the evaluation may be increased to 100 
percent when, as here, the evidence demonstrated that because 
of the psychiatric disability, the appellant was precluded 
from securing or following substantially gainful employment.  
Accordingly, the appellant was not found to meet the 
requirements for a total rating until the effective date of 
the revised schedular criteria.

The appellant perfected an appeal in this case in May 1995.  
In his substantive appeal, VA Form 9, the appellant generally 
contended that a thorough review of the evidence of record 
would substantiate a finding of total social and industrial 
impairment due to PTSD at the time of his original claim, and 
that the appropriate effective date of the award is the date 
of the original claim.  

In an undated written brief submitted on behalf of the 
appellant by his service representative, a request for 
reconsideration by the RO was made.  In that context, it was 
maintained that the evidence of record more than adequately 
demonstrated the appellant's total incapacity due to PTSD 
symptomatology, and that the RO erred in not granting a total 
rating at the time of the original claim or, alternatively, 
failed in its duty to subsequently develop the evidentiary 
record in light of evidence suggestive of total impairment.

In January 1996, the RO confirmed and continued its previous 
rating determination in this matter.  In that regard, it was 
noted that no schedular basis for an award of 100 percent 
existed prior to February 1988.  It was further noted that 
the earlier rating decisions, in which the RO was alleged to 
have committed error in its evaluation, were subsumed by the 
Board's subsequent decision in April 1989.  Accordingly, it 
was noted that the appropriate recourse was to seek 
reconsideration of such rating determinations by the Board.

In correspondence, received in January 1996, the appellant 
generally noted his contention that the schedular criteria 
for a grant of a total rating existed at the time he filed 
his original claim for compensation benefits.

Received in April 1996 were duplicate copies of documents 
previously associated with the claims folder, to include a 
chronology of the appellant's work history, and statement 
from the Social Security Administration concerning the 
appellant's income.  

In correspondence, dated in April 1996, the appellant 
generally reiterated his contentions relative to his 
entitlement to service connection for PTSD and the 
appropriate effective date of his compensation award.

By letter, dated in October 1996, the appellant was requested 
to advise the RO whether there were any additional treatment 
records, particularly those documenting treatment between 
October 1981 and February 1988, which had not been associated 
with the claims folder.  It was noted that records inquiries 
would be forwarded to VA facilities where the appellant had 
been previously treated that were documented in the record.  
In his October 1996 reply, the appellant indicated that he 
was seen by a psychiatrist at a VA medical facility between 
1980 and 1982, while he resided in Honolulu, Hawaii.  He 
further noted that he participated in the Veterans Center and 
was evaluated by a private physician during this period as 
well.

Received in December 1996 were duplicate VA and private 
medical records, dated from October 1981 to May 1986. 

In February 1997, the RO determined that a review of the 
record and, in particular records received in conjunction 
with more recent records inquiries, did not establish 
entitlement to an effective date prior to February 1988.  The 
appellant was not found to meet the criteria for a total 
rating until the effective date of the revised schedular 
criteria. 

During a July 1997 hearing, the appellant testified 
concerning the onset and severity of his service-connected 
disability.  Generally, he stated that at the time of his 
initial application, private medical evidence was submitted 
which documented findings that the appellant was unemployable 
due to the severe nature of his symptoms.  He indicated that 
a report of his work history was also provided.  It was the 
appellants contention that based upon a review of the number 
of jobs noted in that report and the short durations during 
which these positions were held, it was obvious that his 
symptomatology had adversely affected his industrial 
capacity.  He noted that while his symptomatology has been 
variously diagnosed over the years, the manifestations of his 
disability remained unchanged, and comport with symptoms 
diagnostic of PTSD.  In that regard, the appellant indicated 
that he was initially treated at the Veterans Center 
following service, and was evaluated to be totally impaired 
and unemployable as a result of his psychiatric 
symptomatology, diagnosed as PTSD.  He was treated at that 
time with medications for his sleep difficulty and 
depression.  He was also receiving ongoing therapeutic 
treatment.  He maintained that he has continued to receive 
treatment since this time, and that his symptoms have not 
demonstrated any improvement.

Received into evidence at the time of the hearing was a 
written statement from the appellant, dated in July 1997.  
Generally, the appellant reiterates his contentions relative 
to the appropriate date of entitlement for the 100 percent 
rating evaluation.  It was the appellants contention that 
the disabling effects of his PTSD condition are most clearly 
demonstrated by his industrial impairment.  He related that 
his long-standing symptoms have been clinically evaluated as 
resulting in social and industrial impairment of such 
severity that he has been rendered totally impaired since the 
time of his original claim.

In a January 1998 statement, the appellant clarified an 
erroneous statement made during the context of his July 1997 
hearing.  He indicated that he incorrectly referenced time 
periods associated with his post service employment.  He 
referred the Board to the documentary evidence of record 
which notes a chronology of his employment history.  Finally, 
the appellant indicated that a careful and considered review 
of the evidence would aptly demonstrate that he met the 
schedular criteria for a total rating for PTSD prior to 
February 1988.

Analysis

In determining an appropriate evaluation for a disability, 
the VA applies a schedule of percentage ratings of reduced 
earning capacity in civil occupations due to specific 
injuries or combinations of injuries. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1997).  A proper rating of a 
veteran's disability contemplates its history and must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. §§ 4.1, 4.2 (1997).  When evaluating 
a disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant. 38 C.F.R. § 
4.3 (1997).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates that rating's 
criteria. Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7 (1997).

The general rating criteria for evaluation of psychoneurotic 
disorders applicable at the time the appellant filed his 
original claim for compensation benefits provided for a 100 
percent rating when the evidence demonstrated totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; when the veteran was demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation was 
provided when the veteran's ability to establish and maintain 
effective or favorable relationships with people was 
seriously impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  A 
50 percent rating was assigned when there was substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in severe 
industrial impairment.  A 30 percent rating was assigned for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A ten 
percent evaluation was assigned for less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A noncompensable rating was provided 
when there were neurotic symptoms that may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability. 38 C.F.R. § 4.132 (1981).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400. The effective date 
for entitlement to direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation. 
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2). The effective date of an increase in 
disability compensation will be the earliest date as of which 
if is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
that date, otherwise, the date of receipt of claim. 38 C.F.R. 
§ 3.400(o)(2).

The appellant argues that a 100 percent evaluation should 
have been assigned to his service-connected PTSD effective 
from October 9, 1981, the date on which his original claim 
for service connection was received and entitlement to 
service connection for this disorder was first established.

As indicated, the regulations in effect in 1981 provided that 
in order to receive a 100 percent evaluation for PTSD, the 
attitudes of all contacts except the most intimate must be so 
adversely affected as to result in virtual isolation in the 
community. There must be complete social and industrial 
inadaptability.  The appellant must be demonstrably unable to 
obtain or retain employment. 

A review of the record reflects that the appellant was 
evaluated in December 1981 by a private physician for 
symptoms of depression, suicidal ideation, nightmares, 
intrusive thoughts, paranoia, and anger, which were noted to 
be related to his Vietnam experiences.  An evaluation of PTSD 
was indicated.  On VA examination in January 1982, the 
appellant reported subjective complaints of difficulty with 
concentration and memory, depression, paranoia, difficulty 
sleeping, and suicidal ideation.  The diagnostic impression 
was PTSD.   The appellant underwent further evaluation in 
February 1982, which revealed that he was so severely 
depressed as to be rendered immobilized.  This circumstance 
was, in the physicians opinion, related to the appellants 
difficulty in readjusting due to symptoms related to his 
Vietnam experience.  It was the physicians assessment that 
the appellants condition was of such severity that he was 
effectively prevented from engaging in substantially gainful 
employment.  Psychological testing conducted at that time 
yielded results consistent with the clinical findings noted 
on examination.  A private medical report, dated in June 
1982, noted that the appellant continued to be unemployable 
at that time, and required continued therapeutic counseling 
and medication for his ongoing symptoms. Evidence of 
psychiatric impairment was further documented in a private 
medical report, dated in July 1982.  The appellant was noted 
to exhibit severely impaired judgment at that time.  The 
clinical assessment was PTSD.  During VA examination in 
August 1982, a diagnostic finding of PTSD was determined not 
to be shown on examination.  However, the appellants private 
physician subsequently reviewed the medical examination 
report associated with the August 1982 evaluation.  It was 
the physicians assessment that because of the distrustful 
nature of the appellant, in the context of a clinical 
setting, extended evaluation was necessary in order to 
formulate an accurate diagnostic impression of the 
appellants condition.  It was further noted by the 
physician, that his own evaluation of the appellant revealed 
PTSD symptomatology which rendered the appellant unable to 
work.

Medical evidence also disclosed that the appellant was 
treated on an inpatient basis in a Vietnam veterans program.  
Clinical records associated with this treatment note the 
appellants subjective complaints to be consistent with those 
reported on earlier examinations.  It was noted that the 
appellant left this program prior to completion.  The 
diagnostic impression noted did not include PTSD, although 
the examiner noted that the appellant was unemployable due to 
his continuing aberrant social functioning.

Testimonial and documentary evidence was presented which 
indicated that the appellant had no social contacts, even 
with his family members.  A report of the appellants post 
service employment history reflects that the appellant has 
been employed in several positions following his release from 
service, with none lasting more than several weeks.  The 
evidence does not demonstrate a stable work history.
 
The Board further notes that on the most recent VA 
examination in August 1992, a longitudinal study of the 
recorded medical history was conducted.  It was the 
examiners conclusion based upon this review, that the 
appellants symptomatology, as documented therein, had 
remained consistent, showing relatively no change, albeit 
showing a significant degree of impairment.  A review of the 
record discloses that the appellant has been seen in 
psychiatric or therapeutic consultation intermittently over 
the past several years.  Objective clinical findings, 
particularly those recorded in private medical reports dated 
in 1981 and 1982, were noted to reflect that the appellant 
was totally disabled and unemployable primarily due to his 
psychiatric symptomatology.  The remainder of the medical 
evidence restated essentially the same psychiatric assessment 
and medical opinion contained in the 1981 reports, although 
in some instances referencing diagnoses other than PTSD, or 
provided contemporaneous evidence of appellants psychiatric 
status and its severity.

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the evidence 
supports entitlement to a 100 percent evaluation for PTSD 
effective from October 9, 1981.  His symptomatology from that 
time has included flashbacks, sleep difficulties, very poor 
interpersonal relationships with avoidance of crowds, poor 
rage control, and startle responses.  The appellants 
employment history reflects that his inability to maintain 
jobs for more than several weeks.  The record shows that he 
was hospitalized for PTSD as well as for other psychiatric 
disorders for significant periods during 1982, 1984 and 1986.  
The Board finds that this evidence demonstrates that the 
appellant was demonstrably unable to obtain or retain 
employment.  Therefore, a 100 percent evaluation for this 
disorder is merited from October 9, 1991, the date of receipt 
of the original claim.

Resolving all reasonable doubt in appellants favor, the 
Board concludes that the medical evidence of record at the 
time of the original claim likely provided contemporaneous 
evidence of appellants psychiatric status and its severity 
and, thus, indicated that, as of October 9, 1981, the date of 
the claim, it was initially factually ascertainable that 
appellants psychiatric disability was totally disabling. 38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.  Accordingly, an 
effective date of October 9, 1981, for a total schedular 
rating for appellants PTSD is granted, since no claim for 
compensation benefits was filed within one year from 
separation from service.

The Board notes that its review of this claim has, to some 
extent, been compounded by the nature of the appellants 
psychiatric status.  In that regard, the record reflects 
myriad diagnoses for which service connection has not been 
established, including bipolar disorder and several variants 
of personality disorder, which represent disabilities for 
which compensation benefits are not payable.  Such 
circumstances raised questions of the appropriate diagnostic 
picture, the relationship of such additional psychiatric 
impairment relative to the service-connected disorder, and 
whether the manifestations of the PTSD condition or such 
additional psychiatric impairment rendered the appellant 
unemployable.  Following a careful and considered review of 
the evidence, however, the Board is satisfied that while 
various diagnostic findings appear in the record, it 
essentially does not change the fact underscored throughout 
the recorded medical history, that the appellant was rendered 
unemployable due to psychiatric symptomatology attibutable to 
service-connected PTSD.  

Accordingly, the Board finds that the record establishes that 
the effective date for entitlement to a 100 percent rating 
for PTSD is October 9, 1981.

ORDER

Entitlement to an effective date for a 100 percent rating for 
post-traumatic stress disorder of October 9, 1981, is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 



                    
       D. C. Spickler      M. Sabulsky
 Member, Board of Veterans Appeals         Member, Board of 
Veterans Appeals



             
       Robert E. Sullivan
                       Member, Board of Veterans Appeals



                    
                  Thomas J. Dannaher            Richard 
B. Frank
Member, Board of Veterans Appeals                 Member, Board 
of Veterans' Appeals
       


             
       Gary L. Gick
                       Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
